Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 1 of 75




                    EXHIBIT 84
                   Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 2 of 75

Marketing




Microsoft O365 Trust Messaging Study
Final Report of Qualitative Research Findings



November 2015
                                 Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 3 of 75



Contents


      Top                                  Security                           Compliance                          Appendix
      Takeaways                            & Privacy                          & Transparency


                                 4                                  7                              35                                   61




Market Research   http://marketresearch                                                                                 Microsoft Confidential   2
                                     Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 4 of 75


     Objectives & Methodology

                  Goals                                Approach                                     Audiences                             Topics Covered


•     Understand wants,                 •     Phase 1 of the Qual
      needs, pain points                      consisted of 4 mini-FGs with                            NYC        Chicago
                                                                                                                               Topic Definition
                                              directors and up of 250+                                                         and Philosophy
•     Test and evolve                         employees organizations.         Security &
      messaging specifically in               Most respondents came            Privacy
                                                                                                     1 Group      1 Group
      relation to pillars / areas             from 1000+ emps orgs.
      of interest: Compliance,                                                 Compliance &
                                                                                                     1 Group      1 Group
                                                                               Transparency
      Security, Privacy,                •     Each sessions focused on 2
      Transparency                            of the pillars.                    Companies Represented in the Sessions:

•     Understand variance               •     Learning will be ported to       Allscrpits                 Navistar
      between desires and                     messages to be tested with       Broadridge Financial
                                                                               Coach
                                                                                                          Newark
                                                                                                          Nuveen Investments
      prepared statements                     C-level executives in Phase 2    Crum Foster Seneca         Paul Weiss
                                                                               Entertainment Cruises      Tory Burch
                                                                               Jones Lang LaSalle         True Value
                                        •     N=18                             Katten Muchin Resenman LLP Weight Watchers
                                                                               Loews                      Wells Fargo
                                                                               Madison Square Garden      William Blair




    Market Research   http://marketresearch                                                                                          Microsoft Confidential   3
                                 Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 5 of 75



Top Takeaways (1/2)
                                                                                                                   Focus on an integrated, holistic, and
The four pillars are                               • Compliance:
                                                                                                                   comprehensive solution addressing
                                                                                                                   identity/access, productivity, cloud
converging and inexorably                                                                                          (O365) and all of the communications
linked.                                            • Security:                                                     and business we do with those
                                                                                                                   outside of our network.
Top-down fear (C-levels,                                                                                           Focus on assistance and visibility over
the board, IT) is a powerful                                                                                       current and future security threats and
                                                                                                                   compliance needs.
motivator.
                                                                                                                   Throughout proof-points are critical.




 A clear hierarchy exists
 between the 4 pillars.




Market Research   http://marketresearch                                                                                    Microsoft Confidential            4
                                 Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 6 of 75



Top Takeaways (2/2)
                                                                                                                   Focus on encryption and provide
                                                                                                                   details (what schemes, at rest, in
For Transparency and                                                                                               transit, etc.) – and meet in the middle
Privacy, focus is on data                                                                                          on Encryption keys as a shared
                                                                                                                   responsibility.
security, visibility and the                                                                                       Provide 3rd-party audit to validate key
delicate situation regarding                                                                                       elements.
government requests for                                                                                            Focus on transparency and control
data.                                                                                                              with respect to access to data (rules,
                                                                                                                   permissions, alerts, visibility, logs,
                                                                                                                   processes, incidence management).



 While org leadership is                                                                                           Focus on internal and external threats.
 worried about external
                                                                                                                   Elements that promise more
 security threats, IT is most                                                                                      intelligent / predictive security are
 concerned about IWs.                                                                                              desirable, but need to be explained.

                                                                                                                   End-user ease of use, education,
 TDMs focus on security                                                                                            training, and control/prevention is
 monitoring, not creating a                                                                                        compelling – Office has a unique
                                                                                                                   opportunity.
 bigger “moat.”



Market Research   http://marketresearch                                                                                    Microsoft Confidential            5
                                                       Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 7 of 75



High-Level Areas of Concern
While desire for more information exists in most areas of the stimuli tested, respondents appear to express greater
skepticism and require greater detail/proof within the following key areas.
           STOP EXTERNAL THREATS                                                       PRIVACY                                                 INFO GOVERNANCE                                                    TRANSPARENCY

Yes. Signature, it says it hasn’t been identified as virus or   Also, in the first paragraph where it says we’re not mining    I don't know. I would want to see it more clearly like being     To be honest, again, there’s been some positive signs
malware but then it goes through a behavior analysis so         your data for advertising purposes or use your data            able to work with Hadoop or Cloudera, whatever the Big           within these companies but you have to kind of build my
what is that exactly? How is that better than what they         except for purposes consistent with providing you cloud        Data environment is. Maybe we’re being overly critical           trust again after what’s happened with respect to request
have now? [Security, Chicago]                                   productivity services. What exactly does that mean? It         because let’s face it, just doing this is a lot. [Compliance,    for customer data without us knowing. That’s going to
                                                                almost sounds like it’s purposely worded in a way so it        NY]                                                              take some time. [Compliance, NY]
The malicious URLs, the real-time protection against            allows them to do something. [Security, Chicago]
malicious URLs, I’m already doing that today. It works                                                                         My big question is about how easy it is to actually have         The Lockbox concept kind of stood out. I liked it. I would
well but what’s not clear here is, is Microsoft now being       Then it’s your data so if you leave the service you can take   people code it. I don’t think we’re at the point where the       like to see how it would be implemented but conceptually
my proxy server? I’m going to assume that the answer is         your data with you. How? […] I just had a lot of               systems can do it without human input which means how            it helps to address that concern of Microsoft needing to
no but again, if I’m doing an apples-to-apples                  questions. [Security, Chicago]                                 do I make the human input as easy as possible to                 perform maintenance and yet the customer needing to
comparison I want to see what they are doing. In                                                                               maximize the chance it will be done? [...] Even if it’s          have complete control over the disposition of the data.
addition, how customizable is it? Is it an all-or-nothing,      Then under the second bullet of the third section, privacy     something as simple as there is a click you can click on         [Compliance, NY]
can I implement it based on a security group within my          controls. Design elements prevent mingling of your data        while you’re doing it just to say this may be important, I’ll
Active Directory because there are people that need             with other organizations. That’s pretty soft, too. I don't     come back to it. So it leaves the stuff you’ve not clicked on,   I’d also like to know what a financially backed guarantee
different levels of security? Can I create whitelists for       know what that means, design elements. I need                  you don’t have to look at again during the one day you’re        is. That seems like a concept that’s way out there.
certain URLs? Again, to [his] point on a different issue,       something hard that says your data will not be – I know        actually going to devote to me to actually look at this.         [Compliance, Chicago]
there are more questions come up as I read this only            they’re going to be multitenant but somehow I need to          [Compliance, Chicago]
because I already have a solution that does this for me.        know it’s not mingling. That’s just a bad term. I know it’s                                                                     I starred the physical security only because I didn’t realize
[Security, NY]                                                  not marketing. [Security, Chicago]                             Predictive and intelligent? I don't know what intelligent        you had all those things in place. […] It’s not the thing
                                                                                                                               compliance is and predictive coding technology. I don't          with which you make a final determination but it is kind of
The second bullet about the real-time protection, that’s        Two things. I think they are missing two bullets like          know, that just seemed like it was aspirational.                 that base level of you have to have it. [Compliance,
pretty interesting but I would have to get more details and     encryption, they didn’t mention about how good my data         [Compliance, NY]                                                 Chicago]
technicalities. The second thing that got me was the last       is encrypted and so on. The other bullet is where is my
one saying the protection remains – every time they click       data stored? Saying hey, what steps or how is Microsoft                                                                         Prove to me that there’s no backdoor. Prove to me
the link as malicious links are dynamically blocked. I’m a      going to ensure my data is stored where I want it stored                                                                        there’s no second layer to this. [Compliance, NY]
little lost. How does Microsoft know that the bad links         and those kind of things. [Security, NY]
[inaudible] and the good links are going to be accessed? Is
there a sandboxing technology in place where things are
being vetted out there? [...] [If so] yes, it’s pretty good,
absolutely. [Security, NY]




Market Research               http://marketresearch                                                                                                                                                            Microsoft Confidential                       6
Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 8 of 75
                                          Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 9 of 75



Security – Keywords
                                                                                                                                                Note: Larger size font indicates greater frequency of mention
                                                    [I want to know] that
                                                    they can provide the

                     Protection                                          Availability
                                                    same level of security                                                                        Media                                            Reputation
                                                                                                                                           Leap of faith                                    Hardened laptops
                                                    that we’re putting into Zero-day                                                             Metrics                                           Ease of use
                                                    our own data centers or                           Protecting the users
                                                                         Empowered                                                          SOX review                                               Helpdesk

     End-user education                             our own environments
                                                    into the cloud and   Safe harbor
                                                                                                      from themselves.
                                                                                                      They are the most
                                                                                                                                                Mindful
                                                                                                                                   Real-time education
                                                                                                                                                                                                   Corruption
                                                                                                                                                                                                     Concerns

             Encryption
                                                    integrate well with it.                                                                   Drilldown                                             Policy tips
                                                    [Security, NY]             Access                 dangerous part. I
                                                                                                                                                Danger                              Independent certifications
                                                                                                      think it goes back
                                                                            Providers                 to, you mentioned
                                                                                                                                             Monitoring                                         No advertising

                            Data center                                         Fence                 education, right?
                                                                                                      Educating the user
                                                                                                                                         Restrict access
                                                                                                                                            Multi-layers
                                                                                                                                                                                                      Controls
                                                                                                                                                                                                No data usage
                                                               End-user engagement
                                  Cloud
For us it’s the targeted                                                                                                                        Hackers                                            Client data
attack and protecting                                                                                 on what’s out there.                  Newspapers                                                     Cost
                                                                           Incidences                 [Security, Chicago]
                                  Target
our customers, our                                                                                                                       Single sign-on                               Unintentional download
users. [Security, NY]                                                 Vulnerabilities                                                      Notifications
                                                                                                                                     Independent audit
                                                                                                                                                                                        Clear documentation
                                                                                                                                                                                              ISO certification
                                   Email                                  Integration                                                        Ownership                                                    Theft
                                                    Protecting them from themselves                                          Application vulnerabilities                                     Account lockouts
                       Encryption keys                                     Mal-intent
                                                                                                                                               Patching
                                                                                                                                          Data integrity
                                                                                                                                                                                                   Encryption
                                                                                                                                                                                               Physical access

                         Security layers                        Administrative access                                                              PDFs
                                                                                                                             Multi-tenant environment
                                                                                                                                                                                                  Transparent
                                                                                                                                                                                          White-glove service
                                                                             Malware
                                    Data
                                                                                                                                                   DRM                                                    Trust
                                                                                                                                          No upcharge                                   On-premise solutions
     Data breach. Really                                                       Mobile                                                                PKI                                               Update
     concerned about
     ensuring that our user
                                 Breach                                     3rd-party                                                         Violations
                                                                                                                                           Point-of-sale
                                                                                                                                                                                                        Laptop
                                                                                                                                                                                                    User-base
                                Security
                                                                                   Risk mitigation
     base understands basic                                                     Customer controls                                             Webinars                                 Sensitive content types
     security policies when                                                                   Fear                                             Promises                                                  Speed
     they’re working with                Threats                                        Lockscreen                                         Competition
                                                                                                                                                   Proof
                                                                                                                                                                                               No datamining
                                                                                                                                                                                                   Subpoenas
     client data. [Security, NY]        Phishing                                       Dashboard
                                                                                     Data-security                             Continuous monitoring                                         Current solutions
                                    Cannot print                                    Service outage                                                BYOD
                                                                                                                                            System logs
                                                                                                                                                                                                       Support
                                                                                                                                                                                                Whitelist URLs
                                   Authentication                                          Devices
                                                                                        Scrub links                                            Controls                                                  Tablet
                                    Containment                                              MDM                                            Compliance
                                                                                                                                              Reporting
                                                                                                                                                                                                 Contradiction
                                                                                                                                                                                                         Alerts
                                                                         Two-factor authentication
                                                                                                                                           CEO's house                                                Slippery




Market Research            http://marketresearch                                                                                                                          Microsoft Confidential                  8
                                           Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 10 of



Security – Keywords By Subcategory
                                                                                 75




                                                                                                                                           Note: Larger size font indicates greater frequency of mention

     IDENTITY & ACCESS CONTROL                STOP EXTERNAL THREATS              SECURE COLLABORATION                                   PRIVACY                             TRANSPARENCY

     Authentication                         Security layers                    Protection                                Administrative access                     Safe harbor
     End-user engagement                    End-user education                                                           Encryption keys                           Incidences
     Hardened laptops
     Support                                Protecting them from themselves
                                            Drilldown
                                                                               Encryption                                ISO certification
                                                                                                                         Contradiction
                                                                                                                                                                   Cloud
                                                                                                                                                                                              What I fear, we all
                                                                                                                                                                                              know the vendor
     Competition
     Security layers                        On-premise solutions               Empowered                                 No data usage                             3rd-party                  itself is going to have
                                                                                                                                                                                              access to the data or
     Devices                                Email
                                            Zero-day
                                                                               Data                                      Controls
                                                                                                                         Independent audit
                                                                                                                                                                   Encryption keys
                                                                                                                                                                                              people who are
                                                                                                                                                                   Controls
     PKI
     Fence                                  Malware                            End-user education                        Data                                      Account lockouts           administrating those
                                                                                                                                                                                              boxes potentially has
     Webinars                               Scrub links
                                            Multi-layers
                                                                               Containment                               No advertising
                                                                                                                         Encryption
                                                                                                                                                                   Fear
                                                                                                                                                                   Violations                 access to the data,
     Helpdesk
     Single sign-on                         No upcharge                        Cannot print                              Transparent                               Breach                     depending on how
     Integration                            Point-of-sale                      DRM                                       Customer controls                         Leap of faith              you manage
     Current solutions                      Real-time education                Concerns                                  Compliance                                Metrics                    encryption. But often
     Lockscreen                             Protection                         Vulnerabilities                           Integration                               Physical access            these vendors extend
                                            Dashboard                          Email                                     Data center                               Monitoring
     BYOD                                                                                                                                                                                     their services to third-
     Whitelist URLs                         Security                           Restrict access                           Promises                                  Update
                                                                                                                         Independent certifications                                           parties. They contract
     Mobile                                                                    Corruption                                                                          Newspapers
                                                                               Availability                              Proof                                     Vulnerabilities            third-parties for a
                                                                               Protecting them from themselves           SOX review                                Notifications              temporary basis or
                                Protecting the users from themselves. […]      Zero-day                                  Providers                                 Data center                permanently, so
                                Educating the user on what’s out there. We     Cloud                                     No datamining                             Ownership                  that’s a concern.
                                started a significant campaign for our         Continuous monitoring                     Slippery                                  Alerts                     [Security, NY]
 Similar stuff to what                                                                                                   Access
                                company to better educate them on the          Policy tips                                                                         Patching
 these guys are saying.                                                        System logs                               Subpoenas                                 White-glove service
                                threats that are out there and then testing
 Two-factor                                                                    End-user engagement                                                                 Service outage
                                them on those threats so they are better
 authentication. Primarily                                                     Ease of use                                                                         Reporting
                                educated. [Security, Chicago]                                                    Some of the things people are asking
 it’s the end-user                                                             Data integrity                                                                      Trust
 education. I’m more                                                           Encryption                        for that I think is going to be big is the        Providers
 concerned about the                                                           Sensitive content types           ability for us to own the encryption              Multi-tenant environment
 laptop or the tablet at                                                       Mal-intent                        keys. Either we need to own it or in a
                               One of the things that we’re trying to do is    Clear documentation               lot of cases the clients will demand
 my CEO’s house than I         we’re trying to empower our customers, our      Mindful                           from us. [Security, Chicago]
 am about what he’s            users, to be more self-sufficient, especially   Access
 going to say about cloud.     now as the new workforce comes in. They’ve      PDFs
 [Security, Chicago]           already been self-sufficient. [Security, NY]




Market Research         http://marketresearch                                                                                                                             Microsoft Confidential                  9
                                   Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 11 of



Feature Statement Evaluation Format
                                                                         75




                                                                                                 Color coding is used to show qualitative
                          Red indicates a generally
                                                                                                 reactions to specific word choices and
                                                                 Green indicates a generally
                             negative reaction.                      positive reaction.          feature descriptions.



Lorem ipsum dolor sit amet, consectetur adipiscing elit, sed do eiusmod tempor
incididunt ut labore et dolore magna aliqua. Ut enim ad minim veniam, quis nostrud
exercitation ullamco laboris nisi ut aliquip ex ea commodo consequat. Duis aute irure
dolor in reprehenderit in voluptate velit esse cillum dolore eu fugiat nulla pariatur.
Excepteur sint occaecat cupidatat non proident, sunt in culpa qui officia deserunt
mollit anim id est laborum.


         Larger font indicates a stronger             Blue indicates a mixed reaction
           reaction across the sessions               (some positive, some negative).




 Market Research   http://marketresearch                                                                                Microsoft Confidential   10
                                        Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 12 of



     Identity & Access Controls
                                                                              75




                                                                                                                  1    Initial statement captured the desired end-goal: delivering
                                                                                                                       appropriate access to users. Latter part of the sentence resonated
                                                                                                                       with BYOD orgs.
                                                                                   1
                                                  2                                                               2    Ability to authenticate against the cloud was welcomed and desired
                                                                                                                       – and seemed relatively new to some.
9                                                                                                                 3    Fundamental, but difficult to execute; necessary given mobility and
      3                                                                                                                phishing threat. For many, MFA is on the immediate horizon given
                                                                                                                       more and more orgs are deploying cloud solutions.
      •                                                                        4                                  4    Intriguing and differentiating, but unclear to many; desire exists to
                                                                                                                       track & analyze users’ behaviors to provide incidence management
                                                                                                                       and a broader view of threats.
                                                                                                                  5    While this section is interesting and relevant, concerns exist about
                                                                                                                       UX for workers; how transparent would this be on iOS and Android
                                                                                                                       devices?
                                                                                                                  6    Ideally tied to HR system as well.
      •                                                                                                           7    Transformative and differentiating; would allow companies flirting
            •                                                                                                          with BYOD to adopt it as a policy.
                                                                                                                  8    Potential to allow increased IW self-sufficiency.
                                                                                                                  9    Many identify the top section as being differentiating, extremely
      •5   Device Management                                                                                           relevant, and timely.
10          •
                                                                                                                  10   While MDM & MAM functionality is important, most orgs have
                                                                                                                       existing solutions in place. Relevance of each promise is a function
            •                                                                                                          of how much better features are compared to incumbent
                                           6                                                                           functionality.
            •

                                                                                                      7            • Security analytics stands out.
            •                                                                                                      • Multi-factor authentication (MFA) drives interest given the
                                                                                                                     trend towards cloud solutions.
                                                                                                                   • Related to MFA, SSO seems to be embedded in the offering
                                                                                                                     without being explicitly mentioned. It is both top-of-mind and a
                                                      8                                                              pain point – and should be part of the messaging.


     Market Research    http://marketresearch                    See following 6 slides for detailed reactions.                                        Microsoft Confidential               11
                                  Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 13 of



Identity & Access Controls (Cont.)
                                                                        75




                                                                                                   1   Initial statement captured the desired end-goal: delivering
                                                                                                       appropriate access to users. Latter part of the sentence resonated
                                                                                                       with BYOD orgs.
                                                                      1
                                            2                                                      2   Ability to authenticate against the cloud was welcomed and desired
                                                                                                       – and seemed relatively new to some.



 •
                                                                                           The words I circled were exactly the same as [him]. Ensure, right people, right data
                                                                                           […] So you have the right data appropriate to your role and now if we are able to
                                                                                           report on that to the management teams for each of those employees, that’s even
                                                                                           better. [Security, Chicago]
                                                                                           We do have a formalized BYOD program, if they wanted to add another device,
                                                                                           right now it’s still […] bring down your device. A lot of the new kids coming in don’t
                                                                                           want to […] Why do I need to? I should just be able to do this myself. […] I see this
 •
                                                                                           as being more in line with what they are already used to doing, because Microsoft
     •                                                                                     has had this self-service type model for a while. [Security, NY]
                                                                                           For me, it’s about accommodating what the users are pushing us towards which is
                                                                                           access anywhere, and this is a secure document around that. I actually crossed off
 • Device Management                                                                       even when employees are using their own devices. We do have a BYOD concept in
                                                                                           place and so to me it’s almost redundant because O365 is about access anywhere,
     •                                                                                     it’s about their own devices. [Security, Chicago]
     •                                                                                     I put a star by leverage Azure Active Directory. I do recall looking at O365 a few
                                                                                           years ago and the need that I was looking at was potentially spinning up a new
                                                                                           site […] I remember being disappointed because the authentication couldn’t be –
     •
                                                                                           there was some disconnect between the Active Directory and the federated services
                                                                                           environment and the on-prem one. I don’t recall it being Azure Active Directory so
                                                                                           that’s relatively new. [...] So if that’s going to be something where they can
     •                                                                                     authenticate against the cloud but it’s coming from my on-prem Active Directory.
                                                                                           That would be really cool. [Security, Chicago]




Market Research   http://marketresearch                                                                                                   Microsoft Confidential                    12
                                  Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 14 of



Identity & Access Controls (Cont.)
                                                                        75
                                                                                                                       [It's important because] mobility and phishing incidents and
                                                                                                                       people get increasing threats from people’s passwords being
                                                                                                                       breached. [Security, NY]
                                                                                                                       So what exactly is this? Does this mean that I’m now putting
                                                                                                                       all my Active Directory in the cloud? Is this basically an
                                                                                                                       outsourcing of my entire Active Directory? What we’re
                                                                                                                       setting up is a federated environment, we are keeping it in-
                                                                                                                       house and we are going to federate it for the O365
                                                                                                                       environment. That would be a difficult thing for us because
                                                                                                                       we have so many other systems that authenticate and are
                                                                                                                       tied to AD. I don't know that we could say okay, Microsoft,
 3                                                                                                                     you can
                                                                                                         Initial statement      have this.
                                                                                                                             captured   the [Security, Chicago] delivering
                                                                                                                                             desired end-goal:
                                                                                                         appropriate access to users. Latter part of the sentence resonated
 •                                                                  4                                    with BYOD orgs.
                                                                                                         Ability to authenticate against the cloud was welcomed and desired.
                                                                                                     3   Fundamental, but difficult to execute; necessary given mobility and
                                                                                                         phishing threat. For many, MFA is on the immediate horizon given
                                                                                                         more and more orgs are deploying cloud solutions.
                                                                                                     4   Intriguing and differentiating, but unclear to many; desire exists to
                                                                                                         track & analyze users’ behaviors to provide incidence management
 •                                                                                                       and a broader view of threats.
     •




 • Device Management                                                                    I [liked] multifactor authentication and the security analytics. […] I’m not aware of
     •                                                                                  anything right now that does anything to that level of a mobile platform. [...] It would be
                                                                                        nice to be able to feed it into what I mentioned before which is the security incident and
     •                                                                                  event management system which is a system that aggregates all your logs and does
                                                                                        some analytics against it so you see a broader view of threats that come in from multiple
     •                                                                                  sources. [Security, NY]
                                                                                        The three words I crossed out in that whole paragraph were advanced threat analytics.
                                                                                        Too many companies out there are promising that. What I’d prefer to hear is you’d be
     •                                                                                  able to track user behavior analytics so that will help me. If that person has 15 devices
                                                                                        and he loses one of those devices and ends up in another country but hasn’t been
                                                                                        deleted, that’s a different behavior for that person. If I’m able to detect that, that’s better.
                                                                                        [Security, Chicago]




Market Research   http://marketresearch                                                                                                      Microsoft Confidential                  13
                                  Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 15 of



Identity & Access Controls (Cont.)
                                                                        75

                                                                                                                    I will say this, one thing on the bottom two-thirds that’s a
                                                                                                                    little different is the enrollment and devices concept. […] It’s
                                                                                                                    just a little different. I haven’t necessarily heard of that and
                                                                                                                    after reading it I have a lot more questions about it. [...] It’s
                                                                                                                    another layer of security so it would restrict or add devices
                                                                                                                    from getting to our data or your data or our data
                                                                                                                    Microsoft is hosting for us. But on the other hand I’m
                                                                                                                    reading how it’s on the devices so it seems to be like some
                                                                                                                    kind of software living on the device and I’m concerned
                                                                                                                    about it [being on] people’s personal devices and then
                                                                                                     Initial statement
                                                                                                                    them captured     theservice
                                                                                                                             calling the  desireddesk.
                                                                                                                                                     end-goal:    delivering
                                                                                                                                                          [Security, Chicago]
                                                                                                     appropriate access to users. Latter part of the sentence resonated
                                                                                                     with BYOD orgs.I felt just in general this whole thing was sort of
 •                                                                                                                  transformative. [...] Yes, MDM. Then, by the same token I
                                                                                                     Ability to authenticate
                                                                                                                    have a lotagainst      the cloud
                                                                                                                                   of questions. I wantwas    welcomed
                                                                                                                                                           to see          and desired.
                                                                                                                                                                  how it integrates. Is
                                                                                                                    Microsoft     going  to support   Android,   Apple
                                                                                                     Fundamental, but difficult to execute; necessary given mobility anddevices, all
                                                                                                                    those
                                                                                                     phishing threat.   Forkinds
                                                                                                                              many, of MFA
                                                                                                                                       things?  So athe
                                                                                                                                             is on    lotimmediate
                                                                                                                                                           of questionshorizon
                                                                                                                                                                        come up.   How
                                                                                                                                                                                 given
                                                                                                     more and more  doesorgsit integrate?  [Security,
                                                                                                                                are deploying    cloud NY]solutions.
                                                                                                     Intriguing and differentiating, but unclear to many; desire exists to
                                                                                                     track & analyze users’ behaviors to provide incidence management
                                                                                                     and a broader view of threats.
 •
                                                                                                5    While this section is interesting and relevant, concerns exist about
     •
                                                                                                     UX for workers; how transparent would this be on iOS and Android
                                                                                                     devices?
                                                                                                6    Ideally tied to HR system as well.
 •5 Device Management
     •

     •
                                     6
                                                                                                    I wondered how about tying it into the HR system so people’s access
     •                                                                                              is dictated by the role they’re in, rather than Roberto, move to
                                                                                                    another job and the old boss forgot to take his access off over there.
                                                                                                    That happens. We have annual security reviews but it would be
                                                                                                    great to be able to tie that into the HR system so when a person
     •
                                                                                                    moves their access is deleted or their access is removed from their
                                                                                                    old role and put on their new role. [Security, NY]




Market Research   http://marketresearch                                                                                                   Microsoft Confidential                   14
                                  Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 16 of



Identity & Access Controls (Cont.)
                                                                        75




                                                                                                    Initial statement captured the desired end-goal: delivering
                                                                                                    appropriate access to users. Latter part of the sentence resonated
                                                                                                    with BYOD orgs.
                                                                                                    Ability to authenticate against the cloud was welcomed and desired.
                                                                                                    Fundamental, but difficult to execute; necessary given mobility and
                                                                                                               The selective
                                                                                                    phishing threat.          wipe.MFA
                                                                                                                      For many,      Thatis seemed  interesting. Where
                                                                                                                                            on the immediate      horizonthey
                                                                                                                                                                           given
                                                                                                               can, instead
                                                                                                    more and more            of completely
                                                                                                                      orgs are  deploying wiping     the remote system
                                                                                                                                              cloud solutions.
 •                                                                                                             they can wipe only certain data within the system rather
                                                                                                    Intriguing and
                                                                                                               thandifferentiating,   butI wouldn’t
                                                                                                                     personal data. [...]   unclear tosaymany;   desire exists to
                                                                                                                                                          it’s a game-
                                                                                                    track & analyze
                                                                                                               changer but it’s a neat feature that jumped outmanagement
                                                                                                                      users’ behaviors    to  provide  incidence     at me.
                                                                                                    and a broader   view
                                                                                                               We are     of threats.
                                                                                                                       better  off – we don’t do a BYOD policy but it
                                                                                                               could enable
                                                                                                    While this section        us to do something
                                                                                                                        is interesting              like concerns
                                                                                                                                        and relevant,    that. [Security,
                                                                                                                                                                    existNY]
                                                                                                                                                                          about
                                                                                                    UX for workers; how transparent would this be on iOS and Android
                                                                                                    devices?
                                                                                                    Ideally tied to HR system as well.
 •
                                                                                                7   Transformative and differentiating; would allow companies flirting
     •                                                                                              with BYOD to adopt it as a policy.
                                                                                                8   Potential to allow increased IW self-sufficiency.

 • Device Management
     •

     •
                                                                                                 The transformative nature of this solution would be well, my ecosystem
                                                                                                 is Microsoft anyway. Right? One of the things we currently don’t allow
     •                                                                                           our customers to do is self-service wipe or reset their device. One of the
                                                                                                 things that we’re trying to do is we’re trying to empower our customers,
                                                                                   7             our users, to be more self-sufficient, especially now as the new workforce
                                                                                                 comes in. They’ve already been self-sufficient. They don’t want to call the
     •
                                                                                                 IT help desk to get their problems solved. So that’s something we’re
                                                                                                 seeing as being transformative in the workforce. Allowing more end-user
                                                                                                 involvement in managing their own device. [Security, NY]

                                                8



Market Research   http://marketresearch                                                                                                Microsoft Confidential                  15
                                       Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 17 of



     Identity & Access Controls (Cont.)
                                                                             75




                                                                                                              I looked at this first third was kind of different and the bottom
                                                                                                              two-thirds is 90% of people already have it. Unless you do it right
                                                                                                              when you move to Office 365 everyone already has this so why
                                                                                                              would we displace what we have already bought and paid for, for
                                                                                                              this? [Security, Chicago]
9
                                                                                                              I circled this first paragraph about this identity and access control.
                                                                                                          Initial statement
                                                                                                              I think           captured
                                                                                                                       everything   they’rethe desired
                                                                                                                                            doing   there end-goal:
                                                                                                                                                          is going to delivering
                                                                                                                                                                       be very different.
      •                                                                                                   appropriate
                                                                                                              [Security, access
                                                                                                                          Chicago] to users. Latter part of the sentence resonated
                                                                                                          with BYOD orgs.
                                                                                                              I have to make a choice. Interestingly, Apple came out with their
                                                                                                          Ability
                                                                                                              owntoMDMauthenticate
                                                                                                                            last week against   the cloud
                                                                                                                                       and so they           waswebinars
                                                                                                                                                      are doing    welcomed andand
                                                                                                                                                                                 thatdesired.
                                                                                                              kind of thing for Apple devices free of charge. They are offering
                                                                                                          Fundamental, but difficult to execute; necessary given mobility and
                                                                                                              similar. […] Apple is one piece. Microsoft is saying Office 365 can
                                                                                                          phishing threat. For many, MFA is on the immediate horizon given
                                                                                                              give you an MDM solution. So there is going to be a little bit of
                                                                                                          more and more orgs are deploying cloud solutions.
                                                                                                              competition and static between [which way to go]. Obviously, I’m
                                                                                                              going toand
                                                                                                          Intriguing     leandifferentiating,
                                                                                                                               towards my otherbutMDM       solution
                                                                                                                                                      unclear        which
                                                                                                                                                               to many;      is more
                                                                                                                                                                          desire  exists to
      •                                                                                                       comprehensive
                                                                                                          track   & analyze users’compared   to thistobeing
                                                                                                                                      behaviors              offered
                                                                                                                                                       provide       in Officemanagement
                                                                                                                                                                 incidence      365. [...]
                                                                                                          and[We    have] MobileIron.
                                                                                                                a broader                [Security, NY]
                                                                                                                             view of threats.
          •
                                                                                                             Thethis
                                                                                                          While    mobile    application
                                                                                                                       section           management.
                                                                                                                                 is interesting         Again, concerns
                                                                                                                                                and relevant,   it really allexist
                                                                                                                                                                              comesabout
                                                                                                          UX down    to if it matches
                                                                                                             for workers;               what our current
                                                                                                                              how transparent            solution
                                                                                                                                                 would this  be on  does,
                                                                                                                                                                      iOSours
                                                                                                                                                                           andisAndroid
                                                                                                                                                                                   a
                                                                                                             secure [environment]. I like this mobile application management
                                                                                                          devices?
      • Device Management                                                                                    where you can prevent certain actions. [Security, NY]
                                                                                                          Ideally tied to HR system as well.
10        •                                                                                               Transformative and differentiating; would allow companies flirting
          •                                                                                               with BYOD to adopt it as a policy.
                                                                                                          Potential to allow increased IW self-sufficiency.
          •                                                                                               Many identify the top section as being differentiating, extremely
                                                                                                     9
                                                                                                          relevant, and timely.
                                                                                                     10   While MDM & MAM functionality is important, most orgs have
          •
                                                                                                          existing solutions in place. Relevance of each promise is a function
                                                                                                          of how much better features are compared to incumbent
                                                                                                          functionality.




     Market Research   http://marketresearch                                                                                                   Microsoft Confidential                     16
                                  Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 18 of



Identity & Access Controls (Cont.)
                                                                        75




                                                                                                   If Microsoft came in today and said we can help you with shoring up
                                                                                                   your identity and access control processes with not only your internal
                                                                                                   systems, but your external systems on our Office 365 platform in
                                                                                                   addition to the third-party vendors that you have out in the cloud,
                                                                                                   and we also do this [...] especially with the threat protection. I think
                                                                                                   that would allow them to come in and go deep into their bag of tricks,
                                                                                                   bend the ear of the C-level people. For us it’s really identity and
                                                                                                   access control. Just really helping us vet out how we are going to
                                                                                                   implement the security processes for cloud solutions. [Security, NY]
 •
                                                                                                   Multifactor, it’s about the insights into access control and data
                                                                                                   governance. Things like that. If we can see what’s going on and who
                                                                                                   has access to what and how they have access and being able to set
                                                                                                   policies in place that says okay, this group can access this set of
                                                                                                   services. That really helps define the rest of the solution. [Security, NY]
                                                                                                   I just want to make sure that my data is going to be available if I’m
                                                                                                   going to a cloud-based service. […] Uptime, yes. [Security, NY]
 •
                                                                                                   They have a free [MDM solution] and then Intune is the more
     •                                                                                             advanced one. [...] We are rolling it out because we liked it. [...] Better
                                                                                                   containerization, digital rights management was definitely one part,
                                                                                                   but also their enterprise suite is single sign-on to many applications.
                                                                                                   Help service, so password reset, account management, there’s a ton
 • Device Management                                                                               of features in there we liked that we didn’t quite have in our
                                                                                                   environment or had too many tools doing it and to move to one tool
     •
                                                                                                   was a great success. [Security, Chicago]
     •


     •

                                                                                                • Security analytics stands out.
     •                                                                                          • Multi-factor authentication (MFA) drives interest given the
                                                                                                  trend towards cloud solutions.
                                                                                                • Related to MFA, SSO seems to be embedded in the offering
                                                                                                  without being explicitly mentioned. It is both top-of-mind and a
                                                                                                  pain point – and should be part of the messaging.


Market Research   http://marketresearch                                                                                               Microsoft Confidential                     17
                                                   Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 19 of



    Stop External Threats
                                                                                         75




                                                                                                                                          1   Given that IW mistakes or malfeasance represents a huge threat,
                                                                                                          educate your users        1         many were interested in this statement – but wanted more detail in
                                                                                                                                              the description about how this would occur. Many desire to have
                                                                                                                                              both preventative and educational elements.
     •                                                                                                                                    2   Intriguing and desirable, but unclear as to how this would occur;
                                                                                                                                              crisper messaging is needed.
     2•                                                                                                                                   3   Interesting – and many were curious if sandbox technology was
                                                                                                                                              being used; additional messaging on “how” would resonate and
                                                                                                                                              lend credibility.
     •                                                                                                                                    4   Again, intriguing – though a bit confusing as to how this would
                                                                                                                                              actually work; desire exists for end-users to be educated about
           •                                                                                                                                  these occurrences.
                                                                                                                                          5   Additionally, at a high-level desire exists for a set of common
          2•   ATP extends this protection through a feature called Safe Attachments, which protects against unknown malware and              protocols and shared threat perspective / ecosystem.
               viruses, and provides better zero-day protection to safeguard your messaging system. All messages and attachments
5              that don’t have a known virus/malware signature are routed to a special hypervisor environment, where a behavior
               analysis is performed using a variety of machine learning and analysis techniques to detect malicious intent. If no
               suspicious activity is detected, the message is released for delivery to the mailbox.
     •                                                                                                                                    • Value is proportional to relative sensitivity of data housed on
                                                                                                  3                                         O365 vs. other solutions. Where other systems hold more
           •                                                                                                                                critical IP, the value of these O365-focused features is
                                                                                                                                            diminished.
           •                                                                                                                              • While the functionality described is critical, most orgs already
                                                                                                                                            have solutions that address these elements. Assumption is that
                                     That protection remains every time they click the link, as malicious links are dynamically blocked     this would only cover O365, so IT will still need other solutions
               while good links can be accessed.                                                                         4                  to cover additional systems.
                                                                                                                                          • If consolidation of vendors is possible, then seen as net positive.
           •                                                                                                                              • Security functionality does extended perception of O365
                                                                                                                                            beyond just a productivity platform.
                                                                                                                                          • As a core benefit of integration with O365, this must be
                                                                                                                                            surfaced crisply and explicitly.


    Market Research          http://marketresearch                                      See following 4 slides for detailed reactions.                                        Microsoft Confidential              18
                                               Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 20 of



Stop External Threats (Cont.)
                                                                                     75




                                                                                                                                      1   Given that IW mistakes or malfeasance represents a huge threat,
                                                                                                     educate your users       1           many were interested in this statement – but wanted more detail in
                                                                                                                                          the description about how this would occur. Many desire to have
                                                                                                                                          both preventative and educational elements.
 •                                                                                                                                    2   Intriguing and desirable, but unclear as to how this would occur;
                                                                                                                                          crisper messaging is needed.
 2•



 •                                                                                                                                        Yes, it’s pretty good, absolutely. […] the users are our biggest security
                                                                                                                                          issue. They click on everything and anything. They open attachments.
       •                                                                                                                                  [Security, NY]
                                                                                                                                          Obviously I’ve been talking about educating end-users so the very first
      2•   ATP extends this protection through a feature called Safe Attachments, which protects against unknown malware and              line says it does that, but then nothing there talks about it
           viruses, and provides better zero-day protection to safeguard your messaging system. All messages and attachments              underneath. [...] [I'd like to see] as they click on a link it protects them
                                                                                                                                          from that link being redirected, maybe it gives them a warning or
           that don’t have a known virus/malware signature are routed to a special hypervisor environment, where a behavior
                                                                                                                                          something. Electroshocks. Something that would say hey, you just
           analysis is performed using a variety of machine learning and analysis techniques to detect malicious intent. If no            clicked on this malicious – some real-time education. [...] I’d like to see
           suspicious activity is detected, the message is released for delivery to the mailbox.                                          some kind of MLS around security where end-users are forced to go
                                                                                                                                          through security training or videos or documents. [Security, Chicago]
 •
                                                                                                                                          The other concern on this other than the ATP part of this is all of this
       •                                                                                                                                  is based on signatures and definitions and if you know security that’s
                                                                                                                                          failing the whole world because they are modifying those signatures
                                                                                                                                          on those viruses and malware faster than Microsoft or any vendor
       •                                                                                                                                  can detect now. [Security, Chicago]

                                 That protection remains every time they click the link, as malicious links are dynamically blocked       Yes. Signature, it says it hasn’t been identified as virus or malware
                                                                                                                                          but then it goes through a behavior analysis so what is that exactly?
           while good links can be accessed.
                                                                                                                                          How is that better than what they have now? [Security, Chicago]
                                                                                                                                          I like the advanced threat protection. We actually have a third-party
                                                                                                                                          vendor asking us to POC their solution and, again, if Microsoft is
       •
                                                                                                                                          going down the security route I’d like to see what their take is on that
                                                                                                                                          and how they address this. [Security, NY]




Market Research          http://marketresearch                                                                                                                                Microsoft Confidential                     19
                                             Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 21 of



Stop External Threats (Cont.)
                                                                                   75
                                                                                                                                             The second bullet about the real-time protection, that’s pretty
                                                                                                                                             interesting but I would have to get more details and
                                                                                                                                             technicalities. The second thing that got me was the last one
                                                                                                                                             saying the protection remains – every time they click the link as
                                                                                                                                             malicious links are dynamically blocked. I’m a little lost. How
                                                                                                   educate your users                        does Microsoft know that the bad links [inaudible] and the
                                                                                                                                             good links are going to be accessed? Is there a sandboxing
                                                                                                                                        Giventechnology
                                                                                                                                               that IW mistakes
                                                                                                                                                            in place or   malfeasance
                                                                                                                                                                       where  things arerepresents
                                                                                                                                                                                         being vetteda out
                                                                                                                                                                                                       huge  threat,
                                                                                                                                                                                                           there?
                                                                                                                                        many[...]
                                                                                                                                              were[If so] yes, it’s pretty good, absolutely. [Security, NY] detail in
                                                                                                                                                       interested    in this statement  – but  wanted   more
 •                                                                                                                                      the description about how this would occur. Many desire to have
                                                                                                                                        both preventative and educational elements.
                                                                                                                                        Intriguing and desirable, but unclear as to how this would occur;
 •                                                                                                                                      crisper messaging is needed.
                                                                                                                                    3   Interesting – and many were curious if sandbox technology was
                                                                                                                                        being used; additional messaging on “how” would resonate and
 •                                                                                                                                      lend credibility.
     •                                                                                                                              4   Again, intriguing – though a bit confusing as to how this would
                                                                                                                                        actually work; desire exists for end-users to be educated about
                                                                                                                                        these occurrences.
     • ATP extends this protection through a feature called Safe Attachments, which protects against unknown malware and
         viruses, and provides better zero-day protection to safeguard your messaging system. All messages and attachments
         that don’t have a known virus/malware signature are routed to a special hypervisor environment, where a behavior
         analysis is performed using a variety of machine learning and analysis techniques to detect malicious intent. If no
         suspicious activity is detected, the message is released for delivery to the mailbox.                                                   The malicious URLs, the real-time protection against
                                                                                                                                                 malicious URLs, I’m already doing that today. It works well
 •                                                                                         3                                                     but what’s not clear here is, is Microsoft now being my
                                                                                                                                                 proxy server? I’m going to assume that the answer is no
     •                                                                                                                                           but again, if I’m doing an apples-to-apples comparison I
                                                                                                                                                 want to see what they are doing. In addition, how
     •                                                                                                                                           customizable is it? Is it an all-or-nothing, can I implement
                                                                                                                                                 it based on a security group within my Active Directory
                                                                                                                                                 because there are people that need different levels of
                               That protection remains every time they click the link, as malicious links are dynamically blocked                security? Can I create whitelists for certain URLs? Again,
         while good links can be accessed.                                                                         4                             to [his] point on a different issue, there are more questions
                                                                                                                                                 come up as I read this only because I already have a
                                                                                                                                                 solution that does this for me. [Security, NY]
     •




Market Research        http://marketresearch                                                                                                                               Microsoft Confidential                  20
                                                 Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 22 of



    Stop External Threats (Cont.)
                                                                                       75


                                                                                                                                                One of the things that me and my manager have been talking
                                                                                                                                                about, and we’ve been talking to a lot of security vendors, is we
                                                                                                                                                wish somebody would take a lead in the market to have
                                                                                                                                                common
                                                                                                                                            Given   that IW protocols.
                                                                                                                                                               mistakes   Soorthat when each represents
                                                                                                                                                                                malfeasance      one of the vendors
                                                                                                                                                                                                              a huge isthreat,
                                                                                                       educate your users                   manyidentifying,   we have ainwhole
                                                                                                                                                    were interested                  bunch of tools
                                                                                                                                                                              this statement     – butbecause
                                                                                                                                                                                                        wantedthey
                                                                                                                                                                                                                 morecandetail
                                                                                                                                                                                                                          talk in
                                                                                                                                            thebetween     eachabout
                                                                                                                                                 description     other so  howwethis
                                                                                                                                                                                  canwould
                                                                                                                                                                                       iterate occur.
                                                                                                                                                                                               them better
                                                                                                                                                                                                       Manytodesire
                                                                                                                                                                                                                alert us
                                                                                                                                                                                                                       to have
                                                                                                                                            bothbetter. [...] Exactlyand
                                                                                                                                                   preventative         [open   source]. So
                                                                                                                                                                           educational        that APIs can be written
                                                                                                                                                                                           elements.
     •                                                                                                                                          between them, that we can send data from here to there to there
                                                                                                                                            Intriguing
                                                                                                                                                and thenand  be desirable,
                                                                                                                                                                able to seebut     unclear
                                                                                                                                                                               a whole       as to
                                                                                                                                                                                         picture    how
                                                                                                                                                                                                  and  getthis would
                                                                                                                                                                                                           a better    occur;
                                                                                                                                                                                                                    look.
                                                                                                                                            crisper  messaging       is  needed.
                                                                                                                                                For example, our Microsoft spam filter doesn’t talk to our
                                                                                                                                                Websense– spam
                                                                                                                                            Interesting              filter. were
                                                                                                                                                              and many        In fact, many ifofsandbox
                                                                                                                                                                                   curious       the protocols  behind itwas
                                                                                                                                                                                                           technology
     •
                                                                                                                                                canused;
                                                                                                                                            being    be quite   different.messaging
                                                                                                                                                             additional      [Security, Chicago]
                                                                                                                                                                                          on “how” would resonate and
                                                                                                                                            lend credibility.
     •                                                                                                                                      Again, intriguing – though a bit confusing as to how this would
                                                                                                                                            actually work; desire exists for end-users to be educated about
         •                                                                                                                                  these occurrences.
                                                                                                                                        5   Additionally, at a high-level desire exists for a set of common
         • ATP extends this protection through a feature called Safe Attachments, which protects against unknown malware and                protocols and shared threat perspective / ecosystem.
             viruses, and provides better zero-day protection to safeguard your messaging system. All messages and attachments
5            that don’t have a known virus/malware signature are routed to a special hypervisor environment, where a behavior
             analysis is performed using a variety of machine learning and analysis techniques to detect malicious intent. If no
             suspicious activity is detected, the message is released for delivery to the mailbox.
                                                                                                                                                    I thought I saw one provider that’s doing some kind of an
     •                                                                                                                                              ecosystem where you’re sharing even from – there’s analysis
                                                                                                                                                    going on, on the data at this organization and that’s
         •                                                                                                                                          sharing. To some degree that’s some security risks about
                                                                                                                                                    that but from a threat perspective it’s actually making the
                                                                                                                                                    ecosystem, make it a more holistic protection. I thought
         •                                                                                                                                          that was interesting. [...] I just saw a provider that was
                                                                                                                                                    talking about that concept, it might have been bit9.
                                   That protection remains every time they click the link, as malicious links are dynamically blocked               [Security, Chicago]
             while good links can be accessed.                                                                                                      That’s great, if I can share information with you, you, and
                                                                                                                                                    you, that’s what we are seeing in our environment being all
                                                                                                                                                    in Chicago. We can share that information, being
         •                                                                                                                                          anonymous of what that company is and then you’ll be able
                                                                                                                                                    to see what threats are going around. [Security, Chicago]




    Market Research        http://marketresearch                                                                                                                                   Microsoft Confidential                      21
                                             Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 23 of



Stop External Threats (Cont.)
                                                                                   75
                                                                                                                          I think everything is great. The sad part for us is that we went out and have done all of
                                                                                                                          this outside of Microsoft. [Security, Chicago]
                                                                                                                         I don’t see how they can charge a lot for this because I think I’d have to keep the other
                                                                                                                         thing anyway because not all links that I click on are going to come through email. So if I
                                                                                                                         get an instant message or if I pick it up in Hotmail or Gmail I still need to have my other
                                                                                                   educate your     usersservice to protect against those things. [Security, Chicago]
                                                                                                                          Maybe an organization has deployed three or four tools to accomplish all of this so the
                                                                                                                          fact that it’s integrated in one is appealing. [Security, Chicago]
 •
                                                                                                                          What impressed me most about this was if it’s integrated into Microsoft Office, that’s what
                                                                                                                          really jumped out at me. Just because I never really thought of Microsoft Office as a
                                                                                                                          security program, I always think of it as a productivity suite. So integrating these kinds of
 •                                                                                                                        features into the entire package would be good. [...] Good, meaning it’s one external
                                                                                                                          vendor I have to deal with, if I’m able to get a lot of my security concerns resolved through
                                                                                                                          one vendor. It’s integrating with where most of our sensitive data lies which is on Microsoft
 •                                                                                                                        SharePoint, Word, Excel, PowerPoint. That’s where a lot of our sensitive data resides, on
                                                                                                                          the distributed side anyway. [Security, NY]
     •
                                                                                                                 This isn’t anything I haven’t seen. […] If they were to leverage the fact that it’s integrated
                                                                                                                 with O365 somehow, I don't know how, that would probably differentiate that. Otherwise I
     • ATP extends this protection through a feature called Safe Attachments, which protects against unknown malware and
                                                                                                                 don’t  see anything differentiated right now. [Security, Chicago]
         viruses, and provides better zero-day protection to safeguard your messaging system. All messages and attachments
         that don’t have a known virus/malware signature are routed to a special hypervisor environment, where a behavior
         analysis is performed using a variety of machine learning and analysis techniques to detect malicious intent. If no
         suspicious activity is detected, the message is released for delivery to the mailbox.
 •                                                                                                                                        • Value is proportional to relative sensitivity of data housed on
                                                                                                                                            O365 vs. other solutions. Where other systems hold more
     •                                                                                                                                      critical IP, the value of these O365-focused features is
                                                                                                                                            diminished.
     •                                                                                                                                    • While the functionality described is critical, most orgs already
                                                                                                                                            have solutions that address these elements. Assumption is that
                               That protection remains every time they click the link, as malicious links are dynamically blocked           this would only cover O365, so IT will still need other solutions
         while good links can be accessed.                                                                                                  to cover additional systems.
                                                                                                                                          • If consolidation of vendors is possible, then seen as net positive.
     •                                                                                                                                    • Security functionality does extended perception of O365
                                                                                                                                            beyond just a productivity platform.
                                                                                                                                          • As a core benefit of integration with O365, this must be
                                                                                                                                            surfaced crisply and explicitly.


Market Research        http://marketresearch                                                                                                                                    Microsoft Confidential                 22
                                                      Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 24 of



        Secure Collaboration
                                                                                            75




                                                                                                                                                1   Integration across the entire suite results in increased protection.
                                                                                                                                                2   Ongoing monitoring; not just about more security (bigger/deeper
                                                                                                                                     2              moat), but smarter adaptive vigilance.
    1
                                                                                                                                                3   In larger orgs with many affiliates and subsidiaries, this is difficult to
                                                                                                                                                    execute.

         •                                                                                                                                      4   Given the focus on IWs as a source of threats, elements that spoke
                                                                                                                                                    to their education are welcome and differentiating. More detail is
                                                                                                    3
                                                                                                                                                    wanted.
         4
                                                                                                                                                5   Both confusing and interesting: some are unclear on content types,
                •                                                                                                                                   while others see this feature helping them meet their changing
                •                                                                                                                                   regulatory requirements around the world.
                •
                •                                                                                                                               6   Tremendously compelling to increase security of sensitive data.
                •                                                                                                                                   Emphasis on user self-service is positive, yet ease of use is critical. If
                •                                                                                                                                   IWs don’t understand what they’re doing, they won’t use it and
         •    Over 80 built-in types across the globe focusing on financial, PII, and healthcare items                                              could do more harm than good. Concerns exist about the recipient
         •    30 new types expanding coverage in Asia, Europe, and South America
                                                                                                          5                                         experience (i.e., would restrictions result in more help desk calls?).
                                                                                                                                                7   IRM is normally a standalone product, so bundling and integration is
                                                                                                                                                    valuable. Preference for more granular controls (e.g., “self-destruct”)
                                                                                                                                                    to limit exposure.

                                                                                                                                                8
                                                                                                                                                    General concern about the experience in non-Outlook scenarios,
                                                                                                                                                    especially on mobile devices and for clients not using Outlook.
                                                                                                                  6
         7
                                                                                                                                                • Differentiated & transformative features that could yield
8                                                                                                                                                 categorical improvements in security.
                                                                                                                                                • Encryption when/where needed ideally tied not only to IW self-
         4•
                                                                                                                                                  service, but also to content types.
                                                                                                                                                • End-user ease of use, training, and understanding is critical to
         •                                                                                                                                        benefits.
                                                                                                                                            6   • Non-Office content not covered, so additional solutions still
         •                                                                                              anyone
                                                                                                                                                  required.
                                                                                                              8



        Market Research          http://marketresearch                                     See following 5 slides for detailed reactions.                                             Microsoft Confidential                23
                                                 Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 25 of



    Secure Collaboration (Cont.)
                                                                                       75




                                                                                                               1   Integration across the entire suite results in increased protection.
                                                                                                               2   Ongoing monitoring; not just about more security (bigger/deeper
                                                                                                         2         moat), but smarter adaptive vigilance.
1



     •
                                                                                                                        No objection. If I were told Microsoft has all of this right now I
                                                                                                                        would pay the uptick. […] Ensure sensitive content is identified,
                                                                                                                        monitored, and protected. [Security, Chicago]
           •
           •                                                                                                            I can prevent some information from leaving. [Security,
           •                                                                                                            Chicago]
           •
           •                                                                                                            The end-to-end security is pretty good. I control what goes
           •                                                                                                            out is encrypted. [Security, NY]
     •   Over 80 built-in types across the globe focusing on financial, PII, and healthcare items                       Also, you have your own DLP, you’re able to tell me who has
     •   30 new types expanding coverage in Asia, Europe, and South America                                             access to it, what they are sending around. I can restrict
                                                                                                                        through the information rights management who can print it,
                                                                                                                        who can read it, not forward it. That is very important to my
                                                                                                                        legal and compliance department. Like I mentioned earlier, if I
                                                                                                                        know who has access to that data and who is doing it and be
                                                                                                                        able to restrict them sending out, for example, internal use
                                                                                                                        only or confidential stuff, or alert on it saying are you sure
                                                                                                                        you want to do this. [Security, Chicago]
                                                                                                                        The fact that you can create your own sensitive content is
                                                                                                                        pretty powerful, the fact that there are prebuilt ones, I’m
                                                                                                                        assuming they are PCI and PII information, we would
                                                                                                                        obviously utilize those quickly. No matter how many times I
                                                                                                                        tell people not to email a receipt, credit cards, they do it. It
     •
                                                                                                                        seems like it’s relatively simple that you have one place for
                                                                                                                        DLP policy creation and enforcement so that seems like an
     •                                                                                                                  easy management. [Security, Chicago]

     •                                                                                          anyone



    Market Research         http://marketresearch                                                                                                    Microsoft Confidential                  24
                                              Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 26 of



Secure Collaboration (Cont.)
                                                                                    75
                                                                                                                         One of the other things I wanted to point out of this that’s
                                                                                                                         great for us is identity and monitoring and protecting sensitive
                                                                                                                         information as it moves in the organization. Since we have
                                                                                                                         seven affiliates who have different email things we don’t use
                                                                                                                         Office 365 Outlook in the cloud, we use it on-premises. If this
                                                                                                                         were available also in their on-premises tool, to be able to do
                                                                                                                         this DLP within that, we can protect sensitive information
                                                                                                                         moving
                                                                                                                Integration      between
                                                                                                                            across          our affiliates.
                                                                                                                                     the entire             [Security,
                                                                                                                                                 suite results         Chicago]protection.
                                                                                                                                                                in increased
                                                                                                                Ongoing monitoring; not just about more security (bigger/deeper
                                                                                                                moat), but smarter adaptive vigilance.
                                                                                                            3   In larger orgs with many affiliates and subsidiaries, this is difficult to
                                                                                                                execute.
 •
                                                                                            3               4   Given the focus on IWs as a source of threats, elements that spoke
 4                                                                                                              to their education are welcome and differentiating. More detail is
                                                                                                                wanted.
        •
        •
        •
        •
        •
                                                                                                                    To better educate them that’s great for our company
        •
                                                                                                                    because of our regulatory requirements. [Security,
 •    Over 80 built-in types across the globe focusing on financial, PII, and healthcare items                      Chicago]
 •    30 new types expanding coverage in Asia, Europe, and South America
                                                                                                                    The policy tips, that’s that slap on the hand of hey, you
                                                                                                                    just did something you shouldn’t have done or this is
                                                                                                                    what would happen should you have done that. That’s
                                                                                                                    pretty cool, so that’s educating the end-user. [Security,
                                                                                                                    Chicago]
                                                                                                                    One other thing I wanted to say on that, I’d really like to
                                                                                                                    know more information if it can be written better, is
                                                                                                                    educate and empower your users while they work on
                                                                                                                    sensitive content. What does that actually mean?
                                                                                                                    [Security, Chicago]
                                                                                                                    I would like it to pop up and say are you sure you want to
                                                                                                                    send this message to this person, especially if it hit one of
 4•
                                                                                                                    these rules, and explain to them what rule and why.
                                                                                                                    [Security, Chicago]
 •

 •                                                                                              anyone



Market Research          http://marketresearch                                                                                                     Microsoft Confidential               25
                                             Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 27 of



Secure Collaboration (Cont.)
                                                                                   75                                   Another thing that really hits on that is you’ve already
                                                                                                                                             got built-in types and you’ve got 30 new types
                                                                                                                                             expanding coverage to agents. So now that we do
                                                                                                                             Integration across  the entire
                                                                                                                                             business  in all suite
                                                                                                                                                               thoseresults  in increased
                                                                                                                                                                     other countries        protection.
                                                                                                                                                                                       you help   us meet
                                                                                                                                             the  regulatory   requirements   in those  other
                                                                                                                             Ongoing monitoring; not just about more security (bigger/deeper   countries.
                                                                                                                                             Youadaptive
                                                                                                                             moat), but smarter    have built-in  policies that we can just click on
                                                                                                                                                             vigilance.
                                                                                                                                             rather than try to develop one from scratch. That’s the
                                                                                                                             In larger orgs with manything
                                                                                                                                             hardest    affiliates
                                                                                                                                                              we’veand
                                                                                                                                                                     had subsidiaries,
                                                                                                                                                                          to do is get athis  is difficult
                                                                                                                                                                                         lexicon  of wordsto
                                                                                                                             execute.        that we have to put in there. [Security, Chicago]
                                                                                                                             Given the focus on IWs as a source of threats, elements that spoke
                                                                                                                             to their education are welcome and differentiating. More detail is
                                                                                                                             wanted.
 •                                                                                                                    5      Both confusing and interesting: some are unclear on content types,
                                                                                                                             while others see this feature helping them meet their changing
                                                                                                                             regulatory requirements around the world.
                                                                                                                      6      Tremendously compelling to increase security of sensitive data.
       •                                                                                                                     Emphasis on user self-service is positive, yet ease of use is critical. If
       •                                                                                                                     IWs don’t understand what they’re doing, they won’t use it and
       •                                                                                                                     could do more harm than good. Concerns exist about the recipient
       •                                                                                                                     experience (i.e., would restrictions result in more help desk calls?).
       •
       •
 •   Over 80 built-in types across the globe focusing on financial, PII, and healthcare items
                                                                                                5
 •   30 new types expanding coverage in Asia, Europe, and South America
                                                                                                                          Again, the ability for users, not admin, but every user be able to send a
                                                                                                                          message and simply check a box do not forward, do not print, read only,
                                                                                                                          company confidential […] that’d come in very handy. [Security, Chicago]
                                                                                                                          I wonder when it says set permissions, will that work if you send it to an
                                                                                                                          external address? Do they need to have software? […] [If not, then] It’s pretty
                                                                                                    6                     neat. [...] I think it would be great to have. I would want to test it to make sure
                                                                                                                          it’s reliable. [Security, NY]
                                                                                                                          It’s important because the longer we have our data out there the more
                                                                                                                          vulnerable it is so if we can minimize the distribution or minimize the time
                                                                                                                          when it’s actually active. Email is one of the most dangerous communication
                                                                                                                          methods because once you send it out it’s out of your hands. [Security, NY]
 •
                                                                                                                          It’s more on the receiving end. […] I can manage my internal users in terms of
                                                                                                                          certificates or whatever but how will it work for the recipient? [...] how
 •                                                                                                                        transparent is it for the external user when they receive it or when they send it?
                                                                                                               6          [...] Or they’re sending it back. How does that all work? [Security, NY]
 •                                                                                          anyone



Market Research         http://marketresearch                                                                                                                    Microsoft Confidential                  26
                                                 Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 28 of



    Secure Collaboration (Cont.)
                                                                                       75

                                                                                                                                     The information rights management. […] Usually
                                                                                                                                     I’ve seen that as standalone products. It’s very
                                                                                                                                     important, particularly in the media world. It’s a
                                                                                                                                     good feature if it works like I understand. […]
                                                                                                                                     Protects information. You have a trusted person
                                                                                                                                     you’re giving it to but you don’t know what they’re
                                                                                                                                     going to do with it down the road. Supposedly that
                                                                                                                                     wraps that protection around its future
                                                                                                                                     dissemination. [Security, NY]

     •


                                                                                                               7   IRM is normally a standalone product, so bundling and integration is
                                                                                                                   valuable. Preference for more granular controls (e.g., “self-destruct”)
           •
           •
                                                                                                                   to limit exposure.
           •                                                                                                   8   General concern about the experience in non-Outlook scenarios,
           •
                                                                                                                   especially on mobile devices and for clients not using Outlook.
           •
           •
     •   Over 80 built-in types across the globe focusing on financial, PII, and healthcare items
     •   30 new types expanding coverage in Asia, Europe, and South America
                                                                                                                   It needs to work for everything, though, not just Outlook on the PC
                                                                                                                   or the Outlook mobile app, but if I use Mobile Iron or AirWatch or
                                                                                                                   MOSS or whatever we need to be able to have those same options
                                                                                                                   on my phone, otherwise it’s no good if I can only use it for my
                                                                                                                   desktop. [...] I’m just saying that from experience using their stuff.
                                                                                                                   They’ll say it will work with the Outlook mobile app where we block
                                                                                                                   the Outlook mobile app and don’t let people use it. [Security,
     7
                                                                                                                   Chicago]
8                                                                                                                  To [his] point, this is all under the assumption that everybody is
                                                                                                                   using Outlook. Not everyone is using Outlook so what happens if a
                                                                                                                   Lotus Notes user sees this […] message with a certificate, how is that
     •                                                                                                             going to be handled? We know Outlook automatically recognizes
                                                                                                                   certificate and allows you to read it. What about my mobile device?
     •                                                                                                             What is the experience not only for the recipient but for myself? Can I
                                                                                                                   have the same [key] on my mobile device if I’m in this Microsoft
                                                                                                                   ecosystem? Things like that come to mind. [Security, NY]
     •                                                                                          anyone
                                                                                                    8



    Market Research         http://marketresearch                                                                                                     Microsoft Confidential                 27
                                             Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 29 of



Secure Collaboration (Cont.)
                                                                                   75

                                                                                                                If it actually works it would be differentiated. Like the ability to
                                                                                                                have a message going externally encrypted without impacting
                                                                                                                people sending or receiving it. That would be pretty good.
                                                                                                                [Security, NY]
                                                                                                                This sheet of the four we’ve seen is the biggest. This is the one
                                                                                                                where we put in our own DLP solution that we didn’t want to,
                                                                                                                we’d love to rip McAfee out and just use this. For years we’ve
                                                                                                                tried to get digital rights and it’s always been hard. […] So
                                                                                                                everything on here would be a huge win for stuff that we have
                                                                                                                that we’d love to just get rid of, wish we could have done it a
 •                                                                                                              year earlier, and other stuff that we don’t have today that
                                                                                                                people want to throw on. [Security, Chicago]
                                                                                                                It’s all great, all well and good, but how easy is it for the end-
                                                                                                                user to actually do this? That’s something I’d like to see. If they
       •                                                                                                        have to jump through hoops to get this done they’re not going
       •
                                                                                                                to use it […] So ease of use, being able to have the end-user
       •
       •
                                                                                                                understand what’s going on. [...] This is all about the end-user.
       •                                                                                                        [Security, NY]
       •
                                                                                                                But what about non-Office products? I underlined content types
 •   Over 80 built-in types across the globe focusing on financial, PII, and healthcare items                   provided out of the box. What are all those content types? I
 •   30 new types expanding coverage in Asia, Europe, and South America                                         know they have their own PDF version to inspect PDF but can I
                                                                                                                add additional content types? Obviously, I’m not going to
                                                                                                                expect encrypted documents but what other file types are they
                                                                                                                working with? [Security, NY]




                                                                                                           • Differentiated & transformative features that could yield
                                                                                                             categorical improvements in security.
                                                                                                           • Encryption when/where needed ideally tied not only to IW self-
 •                                                                                                           service, but also to content types.
                                                                                                           • End-user ease of use, training, and understanding is critical to
 •                                                                                                           benefits.
                                                                                                           • Non-Office content not covered, so additional solutions still
 •                                                                                          anyone
                                                                                                             required.


Market Research         http://marketresearch                                                                                                    Microsoft Confidential                28
                                                    Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 30 of



    Privacy
                                                                                          75



                                                                                                                                     1    Fundamental concern; encryption keys not mentioned and many
                                                                                                                                          want it addressed and want to own the keys.
                                                                                                                                 1   2    Seemed circumspect; desire a more exacting statement like “We do
                                                                                           2                                              not mine your data…” as expressed later in the paragraph.
                                                                                  It’s our policy                                    3    Ambiguous; many prefer “the services you have chosen…” so that it
                                                                              purposes consistent with providing                          ties back to decisions they have made (more in control).
    you cloud productivity services.            3                                                                                    4
                                                                                                                                          Welcomed, but this is a concern for most; adding simplicity and a bit
                                                                                                                                          about the “how” would help convince skeptical ITDMs who see this
      •                                                                                                                                   as difficult to do.
                                                                                                                                     5    Can is ambiguous – and there is no way orgs are not taking their
              •                                                                                                                           data with them.
                                                                                                                                     6    This crisp and clear explanation was eye-catching and appreciated.
          4•      It’s your data, so if you ever choose to leave the service, you can take your data with you.
                                                                                  5                                                  7    Most ITDMs understand the sensitivity of this statement. They want
                                                                                                                                          their company alerted and involved as soon as legally possible. Still,
                                                                                                                                          a more direct statement might land this message more crisply.
                                                                                                                                     8    Privacy controls are important, but descriptions felt too general and
                                                                                                                                          lacking the necessary specificity to identify their credibility and
      •                                                                                                                                   benefits.
              •                                                                                                                      9    Given that these elements are concerning, and most would prefer
                                                                                                                                          physical separation, more details are wanted to assuage fears.
          6
                                                                                                                                     10   More detail is needed here to make ITDMs comfortable: alerting
                                                                                                                                          when accessed, logging who accessed, where/why, etc.
          7•      If a government approaches us for access to customer data, we redirect the inquiry to you, the
                  customer, whenever possible. We have and                        any invalid legal demand that                       • Wording, nuance, and specificity is critical – absolute, exacting
                  prohibits disclosure of a government request for your customer data.                                                  and direct statements (when applicable) remove doubt and
                                                                                                                                        instill confidence.
                                                                                                                                      • Encryption specifics – tremendously important to ITDMs – were
                                                                                                                                        missing: (1) If it’s in the cloud, it must be as secure as on-prem;
      •                                                                                                                                 (2) What type of encryption schemes are used (i.e., data at rest
              •                                                                                                                         vs. in transit)? (3) They want to own the keys.
8                                                                                                                                    • Transparency & Privacy are two sides of the same coin: since
          9•      Design elements                                                                                                      transparency content was not shown to these respondents,
              • Extensive auditing and supervision prevent admins to get unauthorized access to your data.              8   10         they want more details on where the data was housed,
                                                                                                                                       availability, etc.


    Market Research            http://marketresearch                              See following 5 slides for detailed reactions.                                         Microsoft Confidential              29
                                        Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 31 of



Privacy (Cont.)
                                                                              75



                                                                                                              1   Fundamental concern; encryption keys not mentioned and many
                                                                                                                  want it addressed and want to own the keys.
                                                                                                          1   2   Seemed circumspect; desire a more exacting statement like “We do
                                                                                2                                 not mine your data…” as expressed later in the paragraph.
                                                                        It’s our policy
                                                                    purposes consistent with providing
you cloud productivity services.
  •                                                                                                                 We want the keys. […] For some things it’s going to be a
                                                                                                                    requirement. [Security, Chicago]
      •
                                                                                                                    Seems to me most of these were table stakes. [Security, NY]
      • It’s your data, so if you ever choose to leave the service, you can take your data with you.
                                                                                                                    Terms like it’s our policy not to mine your data. That’s
                                                                                                                    concerning. [Security, Chicago]
                                                                                                                    Also, in the first paragraph where it says we’re not mining your
                                                                                                                    data for advertising purposes or use your data except for
                                                                                                                    purposes consistent with providing you cloud productivity
  •                                                                                                                 services. What exactly does that mean? It almost sounds like it’s
                                                                                                                    purposely worded in a way so it allows them to do something.
      •
                                                                                                                    [Security, Chicago]
                                                                                                                    Just say we do not use your data at all, period. You use your
                                                                                                                    data, we store your data for you. [Security, Chicago]
      • If a government approaches us for access to customer data, we redirect the inquiry to you, the              Or somehow that you’re not storing it. I get that they mine it for
                                                                                                                    stuff like clutter so we know what you’re reading and what you’re
          customer, whenever possible. We have and                        any invalid legal demand that             not. Somehow it has to be clear that there’s no one reading it,
          prohibits disclosure of a government request for your customer data.                                      we are not keeping a database of what you look at, it’s all just
                                                                                                                    real-time. [Security, Chicago]


  •
      •

      • Design elements
      • Extensive auditing and supervision prevent admins to get unauthorized access to your data.



Market Research       http://marketresearch                                                                                                         Microsoft Confidential               30
                                             Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 32 of



Privacy (Cont.)
                                                                                   75
                                                                                                                                      I would need to see that detailed out as to what
                                                                                                                                      you’re talking about. [Security, Chicago]
                                                                                                                Fundamental concern; Services  that you
                                                                                                                                        encryption   keyshave
                                                                                                                                                           notchosen or thatand
                                                                                                                                                               mentioned     youmany
                                                                                                                                                                                 have
                                                                                                                want it addressed andselected.
                                                                                                                                        want to [Security,
                                                                                                                                                  own theChicago]
                                                                                                                                                           keys.
                                                                                                                Seemed circumspect; desire a more exacting statement like “We do
                                                                                                                not mine your data…” as expressed later in the paragraph.
                                                                           It’s our policy                  3   Ambiguous; many prefer “the services you have chosen…” so that it
                                                                       purposes consistent with providing       ties back to decisions they have made (more in control).
you cloud productivity services.         3                                                                  4
                                                                                                                Welcomed, but this is a concern for most; adding simplicity and a bit
                                                                                                                about the “how” would help convince skeptical ITDMs who see this
  •                                                                                                             as difficult to do.
                                                                                                            5   Can is ambiguous – and there is no way orgs are not taking their
       •                                                                                                        data with them.
      4•   It’s your data, so if you ever choose to leave the service, you can take your data with you.
                                                                           5

                                                                                                                Then it’s your data so if you leave the service you can take
                                                                                                                your data with you. How? […] I just had a lot of questions.
                                                                                                                [Security, Chicago]
  •
                                                                                                                I don't know if this is related, the second bullet where they
       •                                                                                                        say you can take your data with you. Why should it be an
                                                                                                                option? Why shouldn’t it be like if I do an oversight on my
                                                                                                                part my data will stay with Microsoft? […] If you take out that
                                                                                                                one word “can” I’m okay with it. [Security, NY]
       • If a government approaches us for access to customer data, we redirect the inquiry to you, the
           customer, whenever possible. We have and                        any invalid legal demand that
           prohibits disclosure of a government request for your customer data.


  •
       •

       • Design elements
       • Extensive auditing and supervision prevent admins to get unauthorized access to your data.



Market Research         http://marketresearch                                                                                                    Microsoft Confidential                  31
                                                Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 33 of



    Privacy (Cont.)
                                                                                      75
                                                                                                                       They say soft terminology like we will challenge in court, disclosure
                                                                                                                       [...] They’re very soft. They don’t like it but not saying they don’t do it.
                                                                                                                       [...] I don't know what they can say, honestly. The first part, as the
                                                                                                                       government approaches us for access to customer data we redirect –
                                                                                                                       that’s all, that’s great. [Security, Chicago]
                                                                                                                       They even indicate in the third bullet under the second section that
                                                                                                                       there are going to be times where a government entity has taken our
                                                                                It’s our policy                        data and they can’t even tell us. That’s a concern. [Security, Chicago]
                                                                            purposes consistent with providing         As far as their role as a data processor, if the government
                                                                                                                       approaches, this is a really gray area and it’s up for battle right now.
    you cloud productivity services.                                                                                   But if the government
                                                                                                                       Fundamental      concern;approaches
                                                                                                                                                    encryptionit keys
                                                                                                                                                                 I wantnot
                                                                                                                                                                         to mentioned
                                                                                                                                                                            run it. I don’tand
                                                                                                                                                                                            want
                                                                                                                                                                                               many
                                                                                                                       them ittoaddressed
                                                                                                                       want      try and go and
                                                                                                                                              to court fortome.
                                                                                                                                                    want     ownI want  them to engage my
                                                                                                                                                                   the keys.
      •                                                                                                                general counsel and say okay, we’ll go to court together. But I want
                                                                                                                       Seemed circumspect; desire a more exacting statement like “We do
                                                                                                                       to know about it to the limit where law permits me to know about it.
              •                                                                                                        not mine your data…” as expressed later in the paragraph.
                                                                                                                       [Security, NY]
              • It’s your data, so if you ever choose to leave the service, you can take your data with you.           Ambiguous; many prefer “the services you have chosen…” so that it
                                                                                                                       Theyback
                                                                                                                       ties  did say   redirect inquiry
                                                                                                                                   to decisions         to you,
                                                                                                                                                   they have     the customer,
                                                                                                                                                              made    (more in whenever
                                                                                                                                                                                 control). possible.
                                                                                                                       I wouldn’t mind seeing whenever legally possible although they may
                                                                                                                       Welcomed,
                                                                                                                       not want to saybut that
                                                                                                                                           this word.
                                                                                                                                                is a concern  forNY]
                                                                                                                                                      [Security,   most; adding simplicity and a bit
                                                                                                                       about the “how” would help convince skeptical ITDMs who see this
                                                                                                                       as difficult to do.
                                                                                                                       Can is ambiguous – and there is no way orgs are not taking their
      •                                                                                                                data with them.
              •                                                                                                    6   This crisp and clear explanation was eye-catching and appreciated.
          6                                                                                                        7   Most ITDMs understand the sensitivity of this statement. They want
                                                                                                                       their company alerted and involved as soon as legally possible. Still,
                                                                                                                       a more direct statement might land this message more crisply.
          7•      If a government approaches us for access to customer data, we redirect the inquiry to you, the   8   Privacy controls are important, but descriptions felt too general and
                                                                                                                       lacking the necessary specificity to identify their credibility and
                  customer, whenever possible. We have and                        any invalid legal demand that        benefits.
                  prohibits disclosure of a government request for your customer data.

                                                                                                                                Then under the second bullet of the third section, privacy
      •                                                                                                                         controls. Design elements prevent mingling of your data
                                                                                                                                with other organizations. That’s pretty soft, too. I don't
              •                                                                                                                 know what that means, design elements. I need something
8                                                                                                                               hard that says your data will not be – I know they’re going
              • Design elements                                                                                                 to be multitenant but somehow I need to know it’s not
                                                                                                                                mingling. That’s just a bad term. I know it’s not marketing.
              • Extensive auditing and supervision prevent admins to get unauthorized access to your data.     8
                                                                                                                                [Security, Chicago]



    Market Research           http://marketresearch                                                                                                        Microsoft Confidential                     32
                                         Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 34 of



Privacy (Cont.)
                                                                               75




                                                                        It’s our policy
                                                                    purposes consistent with providing
you cloud productivity services.
  •
      •

      • It’s your data, so if you ever choose to leave the service, you can take your data with you.                     Then under the second bullet of the third section, privacy
                                                                                                                         controls. Design elements prevent mingling of your data with
                                                                                                                         other organizations. That’s pretty soft, too. I don't know what
                                                                                                                         that means, design elements. I need something hard that says
                                                                                                                         your data will not be – I know they’re going to be multitenant
                                                                                                                         but somehow I need to know it’s not mingling. That’s just a bad
  •                                                                                                                      term. I know it’s not marketing. [Security, Chicago]
      •                                                                                                                  The last bullet about extensive audit and supervision. I’m good
                                                                                                                         with that but I would like to see alerting order. So if anybody
                                                                                                                         unauthorized has accessed my data or somebody from
                                                                                                                         Microsoft, the entity, has accessed my data I want real-time
                                                                                                                         alerts. [Security, NY]
      • If a government approaches us for access to customer data, we redirect the inquiry to you, the
           customer, whenever possible. We have and                        any invalid legal demand that
           prohibits disclosure of a government request for your customer data.
                                                                                                                9    Given that these elements are concerning, and most would prefer
                                                                                                                     physical separation, more details are wanted to assuage fears.
  •                                                                                                             10   More detail is needed here to make ITDMs comfortable: alerting
                                                                                                                     when accessed, logging who accessed, where/why, etc.
      •
      9•   Design elements
      • Extensive auditing and supervision prevent admins to get unauthorized access to your data.         10




Market Research        http://marketresearch                                                                                                         Microsoft Confidential                33
                                           Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 35 of



Privacy (Cont.)
                                                                                 75




                                                                                                            This one, to me, just made me ask a bunch of questions. This is one of those documents where I
                                                                                                            just kind of asked how, how, how. I would need to know more before I believed a lot of this stuff.
                                                                                                            [Security, Chicago]
                                                                              It’s our policy      They really do need to be specific on what they’re doing. […] 27 bullet points. [Security, Chicago]
                                                                          purposes consistent with With
                                                                                                   providing
                                                                                                        each product offering say by the way, here’s how your data would be used by us. [Security,
you cloud productivity services.                                                                            Chicago]
                                                                                                            Two things. I think they are missing two bullets like encryption, they didn’t mention about how good
  •                                                                                                         my data is encrypted and so on. The other bullet is where is my data stored? Saying hey, what
                                                                                                            steps or how is Microsoft going to ensure my data is stored where I want it stored and those kind of
      •                                                                                                     things. [Security, NY]
      • It’s your data, so if you ever choose to leave the service, you can take your data with you.
                                                                                                  I’d like to see a little bit more about that, too. […] because that’s a large concern about where the
                                                                                                            data is, where it’s being housed. [Security, Chicago]
                                                                                                            Maybe if they have a structure of certain places where you have data we are not going to run these
                                                                                                            services against it and thus we have keys for that. Maybe there’s a tiered service. [Security, Chicago]
                                                                                                            I think they should be transparent about what products they do use because they’re acting like oh,
  •                                                                                                         we would never do that, not us, but they’re absolutely doing it. I think they should say as an
                                                                                                            enterprise customer here are our products, our consumer products, and here’s our business model
      •                                                                                                     where they’re not too transparent about it. [Security, NY]



      • If a government approaches us for access to customer data, we redirect the inquiry to you, the
          customer, whenever possible. We have and                        any invalid legal demand that                                • Wording, nuance, and specificity is critical – absolute, exacting
          prohibits disclosure of a government request for your customer data.                                                           and direct statements (when applicable) remove doubt and
                                                                                                                                         instill confidence.
                                                                                                                                       • Encryption specifics – tremendously important to ITDMs – were
                                                                                                                                         missing: (1) If it’s in the cloud, it must be as secure as on-prem;
  •                                                                                                                                      (2) What type of encryption schemes are used (i.e., data at rest
      •                                                                                                                                  vs. in transit)? (3) They want to own the keys.
                                                                                                                                       • Transparency & Privacy are two sides of the same coin: since
      • Design elements                                                                                                                  transparency content was not shown to these respondents,
      • Extensive auditing and supervision prevent admins to get unauthorized access to your data.                                       they want more details on where the data was housed,
                                                                                                                                         availability, etc.


Market Research       http://marketresearch                                                                                                                                  Microsoft Confidential                   34
Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 36 of
                                      75
                                               Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 37 of



Compliance – Keywords
                                                                                     75




                                                                                                                                          Note: Larger size font indicates greater frequency of mention

I think I talk more about data now than I
ever have and it is like everything. There’s
that compulsive need of human beings,
                                                  Breach                    Downtime
                                                                            No blanket policy
                                                                                                                     Assurances
                                                                                                                     Predictive e-discovery
                                                                                                                                                            Unstructured data
                                                                                                                                                            Simplicity

                                                  Retention
                                                                            Editable                                 Circumstances                          Data asset
particularly in America Corporate world,                                    No back door                             Containerizing iDevices                Black market
hold on to every little bite whether they                                   Brand                                    Mutable                                SEC Rules
need it or not. I don't know if you guys
have ever seen a data retention program
                                                  Controls                  Back-up
                                                                            Exhaustive
                                                                                                                     Replace PSTs
                                                                                                                     Patched
                                                                                                                                                            Access
                                                                                                                                                            Delivery portal
done well. I have not. [Compliance, NY]           Availability              Data portability                         Cost savings                           Subpoenas
                                                                            Expense                                  Performance                            PST antithesis
                                                  Maintenance               Bifurcated                               Classification rules                   Threats
                                                  Cloud                     Exporting                                Policies                               Wild wild west
We are in a very dynamic economic                                           Cross-platform                           Complexity                             Timesaver
environment and because of that the               Compliance                Failover                                 Proof                                  Multi-tenancy environment
business technology teams are going               Mobility-based            Two-factor authentication
                                                                            Fear
                                                                                                                     Data location
                                                                                                                     Three nines
                                                                                                                                                            Training
                                                                                                                                                            No second layer
through a lot of change. We’re looking to
take advantage of opportunities that
                                                  3rd-party controls        Unnecessary DBAs                         Consumer privacy                       Transformational
might be cloud-based, mobility-based.             Searchability             Files
                                                                            Not corrupted
                                                                                                                     Replications
                                                                                                                     Data exposure
                                                                                                                                                            Rogue employee
                                                                                                                                                            Trust
[Compliance, NY]                                  Data centers              Headlines                                Reputation                             Board
                                                  Complete solution         Power redundancy
                                                                            Hosted
                                                                                                                     Data protection
                                                                                                                     Requirements
                                                                                                                                                            Success is all quiet
                                                                                                                                                            Storage
Something we struggle with particularly           Delete email              Consumer side                            Educating stakeholders
                                                                            Inclusive-Exclusive                      Clean
with the cloud environments we have is            Customers                 Dynamic economic environment             Physical separation
how much do we really want to own?
Encryption is just part of it, also backups.      Encryption                Inquiries                                Risk
                                                                            Safe harbor                              Segregate data
[...] You may have a contract with                Speed                     Investigations                           RTO                                    Also, data leak. We have systems in place to
somebody for 3 years but let’s say you
want to go to another platform provider
                                                  Queries                   Different tools for different document
                                                                            types
                                                                                                                     Extend messaging
                                                                                                                     Safeguarding                           ensure certain data doesn’t leave the firm,
                                                  Intellectual property                                                                                     we’d have to make sure those capabilities are
so do you actually get your data back?            Accuracy of retrieval     Lifecycle                                Correct coding
[Compliance, NY]                                                            Understand the story                     APIs                                   also within the third-parties. [..] You can’t
                                                  Social space                                                                                              have unencrypted customer statements leave,
                                                  Destroying                Logical                                  Bypass indexing
                                                  Baseline configuration    Exponential growth                       SIM                                    period, email, FTP, whatever methods of
                                                                                                                                                            transfer you’re looking at it must be
                                                                                                                                                            encrypted. [Compliance, Chicago]




Market Research             http://marketresearch                                                                                                                      Microsoft Confidential               36
                                                  Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 38 of



Compliance – By Subcategory
                                                                                        75




                                                                                                                                                                     Note: Larger size font indicates greater frequency of mention

                      ARCHIVING                                            EDISCOVERY                                                  AUDITING                                              TRANSPARENCY

     Retention                                           Searchability
                                                         Accuracy of retrieval
                                                                                                                   Complete solution
                                                                                                                    SIM
                                                                                                                                                                               Subpoenas
                                                                                                                                                                               Multi-tenancy environment
                                                                                                                                                                               Data location
     Delete email                                        Destroying                                                 Queries                                                    Assurances
     Back-up                                             Bypass indexing                                            Cross-platform                                             Rogue employee
     No blanket policy                                   Encryption                                                 Speed                                                      Breach
     Extend messaging                                    Training                                                   Exhaustive                                                 3rd-party controls
     Fear                                                Expense                                                    APIs                                                       Circumstances
     Exponential growth                                  Not corrupted                                              Files                                                      Three nines
     Lifecycle                                           Exporting                                                                                                             Clean
     Editable                                            Unstructured data                                                                                                     No second layer
     Cost savings                                        Hosted                                                                                                                Compliance
     Mobility-based                                      Wild wild west                                                  Sometimes they’ll do a search and it’s                Access
     Correct coding                                      Inclusive-Exclusive
                                                         Transformational
                                                                                                                         just massive searches and it’s not                    Customers
     Mutable                                                                                                             right and they’ve got to rerun them                   Trust                         It’s really around
     Data asset                                          Inquiries
                                                         Classification rules                                            and it’s days. It takes days. So it’s got             Downtime                      transparency for me,
     Performance                                                                                                                                                               Data center                   how they execute their
     SEC Rules                                           Investigations                                                  to be quick. […] I’m going to say show
                                                                                                                                                                               Encryption                    processes, if you will, so
     Social space                                        Different tools for different document types                    me. Accuracy is more important than                   Power redundancy
     Black market                                        Queries                                                         speed. [Compliance, Chicago]                                                        that we get a comfort
                                                                                                                                                                               Failover
     Availability                                        Understand the story                                                                                                  Containerizing iDevices
                                                                                                                                                                                                             level. We all know that
     Storage                                             Safeguarding                                                                                                          Maintenance                   it comes down to
                                                         Delivery portal                                                                                                       No back door                  processes in the end
                                                         Predictive e-discovery                                                                                                Proof                         and how they execute
                                                         PST antithesis                                                                                                        Replace PSTs                  those so if you hand
                                                         Two-factor authentication
                                                         Speed                             Because I litigate, I have to make sure that the data,                              Replications                  stuff over to a third-
                                                                                                                                                                               Unnecessary DBAs              party whether that’s
 The one other thing with archival which I find          Availability                      the information, the records, are available and                                     Risk
 interesting is compliance gets more upset if I          Timesaver                         easily obtainable. That I can do an exhaustive                                                                    patching or other, just
                                                                                                                                                                               RTO                           tell us how it is. We all
 have data available that was not supposed to                                             search and it’s been exhaustive. I can’t have
 be available. It’s kind of interesting. So at                                            situations where records have left or they have been                                                               know the challenges
 seven day, seven year they want those emails                                             emailed elsewhere and then I don’t have access to                                                                  that everyone has
 gone at all costs. So archival, you have to                                              the full set, so I have to have trust and confidence                                                               because we have them
 make sure you have a good retention policy.                                              that everything is there, it’s searchable, retrievable,                                                            ourselves, as well.
 [Compliance, Chicago]                                                                    and it has to be fairly quick. [Compliance, Chicago]                                                               [Compliance, NY]




Market Research           http://marketresearch                                                                                                                                                Microsoft Confidential                     37
                                        Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 39 of



Archiving
                                                                              75




                                                                                                                         1   With the explosion in storage, TDMs are imparting discipline in the
                                                                                   1                                         data lifecycle, including expiration. This is a keyword and pain point.
                                                                                                                         2   Confusing & unclear; for some IWs, self service is not desired.
 •
                                                                                                                         3   Integration across solutions is a plus; allows for universal policies.
                                                                                                                             Many, however, have no blanket retention rules, but rather nuanced
                                                                                                                             and complex rules, based on content, not location. Ideally rules are
     •                                                                                                                       based on coded content.
     2•   Auto Expanding Archives - Full fidelity end-user experience, no end user add-ons or plug-ins, no               4   Must include meta-data as well.
          configuring separate passwords                                                                                 5   For some, this section was among the most valuable of all elements
                                                                                                                             presented. The data in these systems are either not being stored, or
                                                                                                                   3
                                                                                                                             corporations are reliant on specialized software to do so. Storing is
                                                                                                                             only half the battle – archival, discovery, and disposal are more
                                                                                                                             important.
                                                                                                                             Additionally, social media is increasingly relevant, as are industry-
     •                                                                                                                       specific and vertical solutions (IM, Bloomberg, SMS, etc.).


                                                                                                             4

     •
                                                                                                                         • The challenge isn’t in storage, but rather in creating end-of-life
                                                                                                                           policies for stored data, and ensuring that all data is disposed
 5
                                                                                                                           of as per policy.
                                                                                                                         • This needs to occur based on data types that can be coded by
                                                                                                                           end-users, with machine-based suggestion. The coding must be
                                                                                                                           easy to use for IWs and accurate – as that’s the only way to
                                                                                                                           ensure confidence by all actors.
     •                                                                                                                   • Data must be stored centrally (on the cloud), not in local PCs.
                                                                                                                         • Must be fast and accurate for retrieval. Also needs to ensure
                                                                                                                           that data NOT supposed to be available is NOT available.
                                                                                                                         • Enable just the right level and transparency for investigations.


Market Research       http://marketresearch                             See following 4 slides for detailed reactions.                                       Microsoft Confidential                  38
                                        Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 40 of



Archiving (Cont.)
                                                                              75




                                                                                                             1   With the explosion in storage, TDMs are imparting discipline in the
                                                                                 1                               data lifecycle, including expiration. This is a keyword and pain point.
                                                                                                             2   Confusing & unclear; for some IWs, self service is not desired.
 •


     •
     2•   Auto Expanding Archives - Full fidelity end-user experience, no end user add-ons or plug-ins, no         Storage is cheap and people are not confident, if there are
          configuring separate passwords                                                                           judgments on this stuff they are not confident do we need this
                                                                                                                   or do we not? My default is I’m leaving it there because it’s not
                                                                                                                   bothering anybody. So being able to code it and maybe take
                                                                                                                   some of the judgment out of the end-users’ hands so that on a
                                                                                                                   certain date that stuff is gone, if we can get to that level of
                                                                                                                   control or have that functionality that would be really helpful.
                                                                                                                   [Compliance, Chicago]
     •
                                                                                                                   One thing I had a question about is the auto-expanding
                                                                                                                   archives. It sounds interesting, but depending on that self-
                                                                                                                   service would kind of scare the crap out of me, it really would.
                                                                                                                   Have users be able to unarchive – that would be from a cost
     •                                                                                                             containment but from a legal perspective [...] In essence, people
                                                                                                                   doing their own discovery, that’s a little scary. But that aside,
                                                                                                                   that seemed to be kind of interesting, the ability to basically do
                                                                                                                   on-demand unarchiving. [Compliance, NY]
                                                                                                                   Yes, because I already have a problem with everyone trying to
                                                                                                                   use email to store everything they’ve ever thought of. Instead of
                                                                                                                   filing something and putting it into SharePoint we already use
                                                                                                                   email as our document retention system. I need, instead, for
                                                                                                                   people to move away from that and if I tell them that they can
                                                                                                                   store as much as they ever want to store then people will not
     •
                                                                                                                   actually move away from that, they will go the opposite way.
                                                                                                                   [Compliance, Chicago]




Market Research       http://marketresearch                                                                                                       Microsoft Confidential                39
                                      Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 41 of



Archiving (Cont.)
                                                                            75




                                                                                                                  With the explosion in storage, TDMs are imparting discipline in the
                                                                                                                  data lifecycle, including expiration. This is a keyword and pain point.
                                                                                                                  Confusing & unclear; for some IWs, self service is not desired.
 •
                                                                                                              3   Integration across solutions is a plus; allows for universal policies.
                                                                                                                  Many, however, have no blanket retention rules, but rather nuanced
                                                                                                                  and complex rules, based on content, not location. Ideally rules are
     •                                                                                                            based on coded content.
     • Auto Expanding Archives - Full fidelity end-user experience, no end user add-ons or plug-ins, no       4   Must include meta-data as well.
         configuring separate passwords
                                                                                                          3




                                                                                                                        Unified policies and extensible were the two key for me.
                                                                                                                        I see unified policies in the Microsoft ecosystem would
     •                                                                                                                  be wonderful. We just discussed Skype [talkover], all
                                                                                                                        these things together, and then integrating it with
                                                                                                                        third-party solutions that we have so that it can be
                                                                                                   4                    discoverable across the board. [...] The fact that we can
                                                                                                                        implement a unified policy across all the technology
     •                                                                                                                  stack of Microsoft was beneficial. [...] Reduce
                                                                                                                        administration. [Compliance, NY]
                                                                                                                        I also had the delete policies. The only thing I would
                                                                                                                        add is we need additional metadata so that we can tag
                                                                                                                        data with client matter information. [Compliance,
                                                                                                                        Chicago]



     •




Market Research      http://marketresearch                                                                                                         Microsoft Confidential             40
                                      Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 42 of



Archiving (Cont.)
                                                                            75


                                                                                                                                   Extensibility is where it always falls short for most
                                                                                                              With the explosion organizations.
                                                                                                                                    in storage, TDMs [Compliance,    NY] discipline in the
                                                                                                                                                          are imparting
                                                                                                              data lifecycle, including
                                                                                                                                   For me expiration.
                                                                                                                                            the thingsThis
                                                                                                                                                         thatisjumped
                                                                                                                                                                 a keyword    and pain
                                                                                                                                                                        out today,  to point.
                                                                                                                                   Paul’s  point,  the API  for data  extract
                                                                                                              Confusing & unclear; for some IWs, self service is not desired.  and then
                                                                                                                                   extensibility and archiving. If I had to take two
                                                                                                              Integration across solutions
                                                                                                                                   things outisofathis
                                                                                                                                                    plus;  allows
                                                                                                                                                        whole   dayfor universal
                                                                                                                                                                     and           policies.
                                                                                                                                                                          those were  the
 •                                                                                                            Many, however, have  onlynotwo.
                                                                                                                                           blanket   retention
                                                                                                                                              [...] Auditing  APIrules, butextensibility
                                                                                                                                                                   and the    rather nuanced
                                                                                                              and complex rules, within
                                                                                                                                    basedarchiving.
                                                                                                                                            on content,     not location.
                                                                                                                                                       [Compliance,    NY]Ideally rules are
                                                                                                              based on coded content.
                                                                                                              Must include meta-data as well.
     •
     • Auto Expanding Archives - Full fidelity end-user experience, no end user add-ons or plug-ins, no   5   For some, this section was among the most valuable of all elements
                                                                                                              presented. The data in these systems are either not being stored, or
         configuring separate passwords                                                                       corporations are reliant on specialized software to do so. Storing is
                                                                                                              only half the battle – archival, discovery, and disposal are more
                                                                                                              important.
                                                                                                              Additionally, social media is increasingly relevant, as are industry-
                                                                                                              specific and vertical solutions (IM, Bloomberg, SMS, etc.).

     •


                                                                                                               Social is massive. That would be huge for us. [Compliance, NY]
     •                                                                                                         Another thing I saw here which was pretty interesting is there were
                                                                                                               some services that they were going to get hooks into like
                                                                                                               Bloomberg. So Bloomberg, Reuter’s. If they can get real hooks like
 5                                                                                                             that, because right now we receive a file from Bloomberg and have
                                                                                                               to manually import it. That’s how Bloomberg wants to work so
                                                                                                               maybe if Microsoft and Bloomberg got together and they could add
                                                                                                               some automation to it, now you’re creating some real incentive
                                                                                                               because we’re eliminating these manual processes that we have to
                                                                                                               deal with every night. Right? [Compliance, NY]
     •                                                                                                         That’s interesting. Bloomberg specifically, is this real, is this true?
                                                                                                               […] Is this stuff you can discover against? […] This is new to me. […]
                                                                                                               Bloomberg, any of the IMs, any of them. […] This is something new.
                                                                                                               [Compliance, Chicago]




Market Research      http://marketresearch                                                                                                        Microsoft Confidential                  41
                                      Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 43 of



Archiving (Cont.)
                                                                            75



                                                                                                          I do play a role in developing a policy on what gets kept and for how long it’s kept.
                                                                                                          That’s always tricky. Things get maintained that shouldn’t be. Just generally speaking, if
                                                                                                          there are tools and devices that allow me to have better controls over that process I’m
                                                                                                          all for it. So without knowing technically what some of this stuff is, I need assistance in
                                                                                                          that realm because there are big gaps in the current processes. [Compliance, Chicago]
 •                                                                                                        I just want to concur with what [he] said. In today’s world, where storage is relatively
                                                                                                          cheap getting people to keep documentation is not generally a problem. Getting people
                                                                                                          to code it in a way that it can be disposed of when appropriate is much more critical.
                                                                                                          The other thing I would say, what I wrote down, is the ease of instituting all of this for
     •                                                                                                    users. It’s one thing to get [us] who understand all these systems to be able to do it. It’s
     • Auto Expanding Archives - Full fidelity end-user experience, no end user add-ons or plug-ins, no   much different when [we] are writing the policies and the executive staff goes okay, but
                                                                                                          how do I go through 14 years’ worth of X and discover what I’m supposed to delete? A
         configuring separate passwords                                                                   lot of it comes down to how easy is it to put the right coding in? Can it be done with one
                                                                                                          click? [Compliance, Chicago]
                                                                                                          Then, to be perfectly honest, the other piece of it becomes where do those then
                                                                                                          ultimately get stored? I don’t want it on multiple servers. If it’s going to get stored I want
                                                                                                          it somewhere central that when I run that search I can say run one search rather than
                                                                                                          discover that people have archived it on their personal computers and now I have to go
     •                                                                                                    collect the laptop. [Compliance, Chicago]




     •
                                                                                                                         • The challenge isn’t in storage, but rather in creating end-of-life
                                                                                                                           policies for stored data, and ensuring that all data is disposed
                                                                                                                           of as per policy.
                                                                                                                         • This needs to occur based on data types that can be coded by
                                                                                                                           end-users, with machine-based suggestion. The coding must be
                                                                                                                           easy to use for IWs and accurate – as that’s the only way to
                                                                                                                           ensure confidence by all actors.
     •                                                                                                                   • Data must be stored centrally (on the cloud), not in local PCs.
                                                                                                                         • Must be fast and accurate for retrieval. Also needs to ensure
                                                                                                                           that data NOT supposed to be available is NOT available.
                                                                                                                         • Enable just the right level and transparency for investigations.


Market Research      http://marketresearch                                                                                                                      Microsoft Confidential                     42
                                       Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 44 of



    eDiscovery
                                                                             75




                                 1
                                                                                                                 1   Intriguing, but unclear what this is; hope it means leveraging data
                      predictive eDiscovery                                                                          science in service of eDiscovery.

                                                                                                                 2   One single version of the truth; one single search to find all relevant
                                                                                                                     data across key systems.
                                                  2                                                              3   Very compelling; no disruption means maintained IW productivity.
                                                                                                                 4   Concern that law firm’s security protocols are weaker, so
     •                                                                                                               maintaining data in-house ensures higher levels of security and
                                                                                                                     compliance.
                                                                                                                 5   Speed is important but typically measured in days. Promises of
             •                                                                                                       increased speed should be quantified. It's fast on-prem, but
                                                                                                                     unknown/questionable in the cloud. Some do not believe it could be
                                                                                                                     done without indexing.
                      3                                                                                          6   Compliance rules must move with data; which applications matter.
                                                                                                                 7   The Equivio brand is unknown.
                                                                                                         4
                                                                                                                 8   Many of the elements in the section either seemed “aspirational” or
                                                                                                                     didn’t make sense. More detail is necessary to surface benefits.
         5
             •
                                                                                                                 • Key elements to message: accuracy, speed, reliability,
                                                                                                                   availability, consistency, transparency, and why Microsoft is
                                                  6
                                                                                                                   best-suited to do this.
     •7 Equivio                                                                                                  • Implementation details needed if the message is to be credible.
                                                                                                                 • Prioritize accuracy over speed.
             •                                                                                                   • Ease of use is important to ensure confidence that the search is
8                                                                                                                  exhaustive & accurate.
                                                                                                                 • Potential to allow orgs to “tier” the levels / intensity of inquiry.
             •                                                                                                   • Compliance rules must remain/move with the data, especially
             •                                                                                                     when it leaves the company.
                                                                                                                 • Concern that law firms aren’t savvy enough to use this / are less
                                                                                                                   secure.


    Market Research    http://marketresearch                    See following 5 slides for detailed reactions.                                       Microsoft Confidential                43
                                   Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 45 of



eDiscovery (Cont.)
                                                                         75




                             1
                                                                                                 1   Intriguing, but unclear what this is; hope it means leveraging data
                  predictive eDiscovery                                                              science in service of eDiscovery.

                                                                                                 2   One single version of the truth; one single search to find all relevant
                                                                                                     data across key systems.
                                              2


 •

                                                                                                     Predictive e-discovery. Predictive is one of those buzzwords. [...] [I'd
                                                                                                     hope it means] the training so you can find relevance in documents
      •                                                                                              depending on the metadata and stuff like that. I like the fact that if
                                                                                                     you can get there it would be great, the double keywords and all of
                                                                                                     that, that would be wonderful. [Compliance, NY]
                                                                                                     I didn’t know what [predictive eDiscovery] meant, I was confused by
                                                                                                     it. […] Yes. It’s kind of weird because you don’t know what you don’t
                                                                                                     know. Right? [Compliance, NY]
                                                                                                     I didn’t know you guys had a built-in analytics tool. [Compliance,
                                                                                                     Chicago]
      •                                                                                              The must-have, it’s got to cross all platforms. [...] If you are looking
                                                                                                     for transformational your first bullet point is it, at least in my
                                                                                                     opinion. […] That’s what’s killing us. [Compliance, NY]
                                                                                                     The first two are the most interesting. [...] At least what it implies to
 •   Equivio                                                                                         me is I can very quickly without having to actually export it get a lot
                                                                                                     of really good information pretty quickly. There are times where if it’s
                                                                                                     part of litigation it’s going to have to get exported. But there’s a lot
      •                                                                                              of times where it’s just part of an investigation and the fact that I
                                                                                                     don’t then have to actually drive into a third-party app makes it
                                                                                                     really interesting. [...] it theoretically lets me do it much faster than
                                                                                                     I’m able to do in the past. [Compliance, Chicago]
      •
      •




Market Research    http://marketresearch                                                                                                Microsoft Confidential                   44
                                   Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 46 of



eDiscovery (Cont.)
                                                                         75




                                                                                                     Intriguing, but unclear what this is; hope it means leveraging data
                  predictive eDiscovery                                                              science in service of eDiscovery.
                                                                                                     One single version of the truth; one single search to find all relevant
                                                                                                     data across key systems.
                                                                                                 3   Very compelling; no disruption means maintained IW productivity.
                                                                                                 4   Concern that law firm’s security protocols are weaker, so
 •                                                                                                   maintaining data in-house ensures higher levels of security and
                                                                                                     compliance.


      •


                  3
                                                                                                         The no impact to users would be great, or that you can turn
                                                                                                         it on or off. [Compliance, NY]
                                                                                       4                 I like the in-place hold. A lot of times when we have an
                                                                                                         internal litigation hold it doesn’t go beyond an investigation
                                                                                                         so I agree that’s nice, put some controls, you’ve got it locked
                                                                                                         down. If you need it to go further, then do the export.
      •                                                                                                  [Compliance, Chicago]
                                                                                                         I would want it differently. We built a SharePoint site at a
                                                                                                         prior company where they were not going to pull the data,
                                                                                                         they can do it right there. The problem I have that at the
                                                                                                         law firms is their security sucks and they have all my data.
 •   Equivio                                                                                             We were exposed one time by a law firm. [...] They are
                                                                                                         completely unsophisticated. [Compliance, NY]
      •




      •
      •




Market Research    http://marketresearch                                                                                               Microsoft Confidential              45
                                    Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 47 of



eDiscovery (Cont.)
                                                                          75
                                                                                                          Sometimes they’ll do a search and it’s just massive searches and
                                                                                                          it’s not right and they’ve got to rerun them and it’s days. It
                                                                                                          takes days. [Compliance, Chicago]
                                                                                                           It theoretically lets me do it much faster than I’m able to do in
                                                                                                           the past. Depending on how that’s interfacing with the archiving
                   predictive eDiscovery                                                                   it lets me, especially for investigations where I’m looking for
                                                                                                           emails and stuff like that, the speed can sometimes be critical.
                                                                                                      Intriguing,   but unclear
                                                                                                           [Compliance,           what this is; hope it means leveraging data
                                                                                                                           Chicago]
                                                                                                      science in service of eDiscovery.
                                                                                                           That’s interesting. No waiting for indexing and email threading,
                                                                                                      One reconstructs
                                                                                                            single version    of the
                                                                                                                          email      truth;
                                                                                                                                 threads    oneunstructured
                                                                                                                                         from      single search to find
                                                                                                                                                              data. That all relevant
                                                                                                                                                                         sounds
                                                                                                      datalike
                                                                                                            across   key  systems.
                                                                                                                magic. [...] Because I don’t understand how you can
 •
                                                                                                      Veryreconstruct
                                                                                                             compelling;it without  indexingmeans
                                                                                                                            no disruption     it. [Compliance, Chicago]
                                                                                                                                                      maintained  IW productivity.
                                                                                                      Concern that law firm’s security protocols are weaker, so
                                                                                                      maintaining data in-house ensures higher levels of security and
          •                                                                                           compliance.
                                                                                                  5   Speed is important but typically measured in days. Promises of
                                                                                                      increased speed should be quantified. It's fast on-prem, but
                                                                                                      unknown/questionable in the cloud. Some do not believe it could be
                                                                                                      done without indexing.
                                                                                                  6   Compliance rules must move with data; which applications matter.

     5
          •

                                               6                                                              This is sort of what I envisioned for security but never
                                                                                                              happened is the compliance rules need to move with the
 •       Equivio                                                                                              data. Just because you take it out of there doesn’t mean
                                                                                                              that all the metadata should go away, it should stay with
                                                                                                              it so that you can apply it in a different environment.
          •                                                                                                   That’s the problem today, when we move data you have
                                                                                                              to redefine all the rules. [Compliance, NY]
                                                                                                              I’m curious, you don’t mention any third-party review
                                                                                                              applications if that includes the bigger players like
          •                                                                                                   relativity because that would be a nice feature to have.
                                                                                                              [...] The who matters. [Compliance, Chicago]
          •




Market Research     http://marketresearch                                                                                                 Microsoft Confidential                  46
                                       Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 48 of



    eDiscovery (Cont.)
                                                                             75




                                                                                                         Intriguing, but unclear what this is; hope it means leveraging data
                      predictive eDiscovery                                                              science in service of eDiscovery.
                                                                                                         One single version of the truth; one single search to find all relevant
                                                                                                         data across key systems.
                                                                                                         Very compelling; no disruption means maintained IW productivity.
                                                                                                         Concern that law firm’s security protocols are weaker, so
     •                                                                                                      I don’t understand
                                                                                                         maintaining            this word.
                                                                                                                       data in-house         Equivio?
                                                                                                                                        ensures       What
                                                                                                                                                  higher   levels of security and
                                                                                                            does that mean? Equivio analytics for e-
                                                                                                         compliance.
                                                                                                            discovery? [Compliance, NY]
                                                                                                         Speed is important but typically measured in days. Promises of
                                                                                                            I’ve never
                                                                                                         increased     heardshould
                                                                                                                     speed   of it either. [Compliance,
                                                                                                                                     be quantified.   It's NY]
                                                                                                                                                           fast on-prem, but
         •
                                                                                                         unknown/questionable in the cloud. Some do not believe it could be
                                                                                                         done without indexing.
                                                                                                         Compliance rules must move with data; which applications matter.
                                                                                                     7   The Equivio brand is unknown.
                                                                                                     8   Many of the elements in the section either seemed “aspirational” or
                                                                                                         didn’t make sense. More detail is necessary to surface benefits.

         •
                                                                                                                         You can put all of the controls and all the
                                                                                                                         structure you want but unstructured data is a
                                                                                                                         mess. [Compliance, Chicago]
     •7 Equivio

         •
8



         •
         •




    Market Research    http://marketresearch                                                                                             Microsoft Confidential                47
                                   Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 49 of



eDiscovery (Cont.)
                                                                         75


                                                                                Out of all of this I’m going to be most focused on the e-discovery and the records management,
                                                                                solutions. I think every single company in the world struggles with that because you have so many
                                                                                users and they all interpret it differently and they all apply it differently. So being able to have more
                                                                                consistency. If there are tools that can help with that process that’s what I’d find most interesting.
                  predictive eDiscovery                                         [Compliance, Chicago]
                                                                                I think Microsoft has an opportunity but it’s probably going to take a purchase. They need to
                                                                                purchase like an [Acme], somebody in the space that already has the ability to take what they do and
                                                                                bolt it on to what Microsoft does and have a more holistic solution where at least you’ve got 80% to
                                                                                90% of your messaging requirements under one roof. [Compliance, NY]
 •                                                                              I’m way more interested in the accuracy because I can always go back to the other side in litigation
                                                                                or if I have to, to the court desk for more time. As long as you show you’ve been diligent they are
                                                                                always going to give you more time. […] of course, we want speed but accuracy is much more
                                                                                important. [Compliance, Chicago]
      •
                                                                                The compliance rules need to move with the data. Just because you take it out of there doesn’t mean
                                                                                that all the metadata should go away, it should stay with it so that you can apply it in a different
                                                                                environment. That’s the problem today, when we move data you have to redefine all the rules.
                                                                                [Compliance, NY]
                                                                                We were exposed one time by a law firm [...] They are completely unsophisticated. [Compliance, NY]



      •
                                                                                                           • Key elements to message: accuracy, speed, reliability,
                                                                                                             availability, consistency, transparency, and why Microsoft is
                                                                                                             best-suited to do this.
 •   Equivio                                                                                               • Implementation details needed if the message is to be credible.
                                                                                                           • Prioritize accuracy over speed.
      •                                                                                                    • Ease of use is important to ensure confidence that the search is
                                                                                                             exhaustive & accurate.
                                                                                                           • Potential to allow orgs to “tier” the levels / intensity of inquiry.
      •                                                                                                    • Compliance rules must remain/move with the data, especially
      •                                                                                                      when it leaves the company.
                                                                                                           • Concern that law firms aren’t savvy enough to use this / are less
                                                                                                             secure.


Market Research    http://marketresearch                                                                                                          Microsoft Confidential                    48
                                  Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 50 of



Auditing
                                                                        75




                                                                                                            1   90 days is not long enough.
                                                                                                                Provides complete picture quickly so can immediately understand
                                                                                                            2   what is going on / do discovery and quickly make a decision.
 •
                                                                                                            3   Lync/Skype is missing.
                                 90 day retention                                 1                         4   Ease of data extract with controls.


                                                                                          3
 2




                                                                     4
                                                                                                            • Focus is on speed to understanding and how quick they can
                                                                                                              make a decision on next steps (more thorough auditing, no
                                                                                                              action, etc.). Get from unknown to known.

                                                                                                            • Desire to be able to pull system logs. Want red flags when
                                                                                                              someone has pulled lots of information on a given day (e.g.,
                                                                                                              they’re leaving the company and taking information).
             4

                                                                                                            • Similarly, if someone from the outside has entered the system,
                                                                                                              report what they’ve touched.



Market Research   http://marketresearch                    See following 2 slides for detailed reactions.                                       Microsoft Confidential            49
                                  Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 51 of



Auditing (Cont.)
                                                                        75




                                                                                                 1   90 days is not long enough.
                                                                                                     Provides complete picture quickly so can immediately understand
                                                                                                 2   what is going on / do discovery and quickly make a decision.
 •
                                                                                                 3   Lync/Skype is missing.
                                 90 day retention                         1                      4   Ease of data extract with controls.


                                                                               3
 2

                                                                                            The 90-day retention, that’s probably not enough for financial services.
                                                                                            [Compliance, NY]
                                                                                            The other thing is a 90-day retention. I haven’t figured out that I have a
                                                                                            problem within 90 days so I need longer. Some of that is because when I get
                                                                                            asked okay, did you review the logs and my answer is I couldn’t because they
                                                                                            only keep logs for 90 days. The next question I’m going to get is why don’t they
                                                                                            keep logs longer? [Compliance, Chicago]
                                                                                            I like the logging across all the platforms. […] Again, it’s cohesive. […] Today I
                                                                                            really only do Exchange and IM. I don’t audit necessarily what’s happening.
                                                                                            Well, OneDrive, yes, but not on my SharePoint. […] That would be a benefit. [...]
                                                                                            It’s about a complete picture. [Compliance, Chicago]
                                                                  4                         I thought it was good. I liked the fact that they attempted to bring everything
                                                                                            under one umbrella, they added Azure, OneDrive, SharePoint, Exchange stuff.
                                                                                            Probably would like to see Lync and Skype in there. [Compliance, NY]
                                                                                            For me the things that jumped out today, to [his] point, the API for data extract
                                                                                            and then extensibility and archiving. If I had to take two things out of this whole
                                                                                            day and those were the only two. [...] Auditing API and the extensibility within
                                                                                            archiving. [Compliance, NY]
             4                                                                              The fact that you’re providing APIs that I can use with my SIM to pull the data
                                                                                            in so that I get really good logging was good. The fact that you have certain
                                                                                            controls so those can’t be exploited. [Compliance, Chicago]




Market Research   http://marketresearch                                                                                                 Microsoft Confidential                    50
                                  Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 52 of



Auditing (Cont.)
                                                                        75

                                                                                                   Some of it is just thinking about the context in which you’re actually
                                                                                                   going to look at that audit log. It’s not a happy day. […] It means that
                                                                                                   either you’re looking for something that went wrong or you’re looking
                                                                                                   for someone who went wrong. Those are the only reasons you’re going
                                                                                                   into this. At that point in time being able to do it quickly and
                                                                                                   understand the story, it kind of goes back to that e-discovery piece. It
                                                                                                   really is about quickly understanding the story. […] How quickly can I
 •                                                                                                 discover whether I need to pick up the phone and make a phone call or
                                                                                                   whether I can say you know what? This can wait until the Tuesday
                                                                                                   meeting. [Compliance, Chicago]
                                 90 day retention
                                                                                                   That was one of the issues. What is actually being logged? Microsoft is
                                                                                                   not great at [saying] what they are actually logging. Finding out who
                                                                                                   actually does something is quite a challenge. [Compliance, NY]
                                                                                                   The logging seems to be technically driven and not requirement driven.
                                                                                                   So in other words, sometimes you get a log item about touching an
                                                                                                   object and what you really need is what the hell data did they get?
                                                                                                   [Compliance, NY]
                                                                                                   That’s a great point, especially because they’re going after Azure.
                                                                                                   You’re talking SQL, right? So now you need to have database logging
                                                                                                   and monitoring and that can be absolutely brutal. That might be a
                                                                                                   little bit of a showstopper right there if they can’t get that right.
                                                                                                   [Compliance, NY]




                                                                                                • Focus is on speed to understanding and how quick they can
                                                                                                  make a decision on next steps (more thorough auditing, no
                                                                                                  action, etc.). Get from unknown to known.

                                                                                                • Desire to be able to pull system logs. Want red flags when
                                                                                                  someone has pulled lots of information on a given day (e.g.,
                                                                                                  they’re leaving the company and taking information).

                                                                                                • Similarly, if someone from the outside has entered the system,
                                                                                                  report what they’ve touched.



Market Research   http://marketresearch                                                                                             Microsoft Confidential                   51
                                      Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 53 of



Info Governance & Intelligent Compliance
                                                                            75




                                                                                                                1   Interesting, but confusing; most don’t understand what this means
                                                                                                                    given the context. Need more information as potential is there.
                                                                                                                2   Hopeful that it will impart a more consistent approach.
                  1                                                                                                 Alignment to organizational policies on data retention means less
  • Predictive                                                                                       2          3
                                                                                                                    out-of-policy data.




       3


                                                         2

   1

Intelligent




                                                                                                                • Relevant given proliferation of data; desire is to increase control
                                                                                                                  over data and confidence that IT has the whole picture.

                                                                                                                • Ease of use for IWs is critical and needs to be messaged, as the
                                                                                                                  system relies on them coding documents.

                                                                                                                • Mentions of “predictive” and “intelligent” are directionally
                                                                                                                  interesting given desire to be more nuanced, but the lack of
                                                                                                                  context and understanding make it difficult for TDMs to
                                                                                                                  understand and surface benefits.



Market Research       http://marketresearch                    See following 2 slides for detailed reactions.                                      Microsoft Confidential               52
                                      Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 54 of



Info Governance & Intelligent Compliance
                                                                            75




                                                                                                           1    Interesting, but confusing; most don’t understand what this means
                                                                                                                given the context. Need more information as potential is there.
                                                                                                           2    Hopeful that it will impart a more consistent approach.
                  1                                                                                             Alignment to organizational policies on data retention means less
  • Predictive                                                                          2                  3
                                                                                                                out-of-policy data.




       3
                                                                                            I don't know. I would want to see it more clearly like being able to work with Hadoop or
                                                                                            Cloudera, whatever the Big Data environment is. Maybe we’re being overly critical
                                                         2                                  because let’s face it, just doing this is a lot. [Compliance, NY]
   1                                                                                        My big question is about how easy it is to actually have people code it. I don’t think
                                                                                            we’re at the point where the systems can do it without human input which means how
Intelligent                                                                                 do I make the human input as easy as possible to maximize the chance it will be done?
                                                                                            [...] Even if it’s something as simple as there is a click you can click on while you’re
                                                                                            doing it just to say this may be important, I’ll come back to it. So it leaves the stuff
                                                                                            you’ve not clicked on, you don’t have to look at again during the one day you’re
                                                                                            actually going to devote to me to actually look at this. [Compliance, Chicago]
                                                                                            Under the predictive coding technology I liked the idea that it would be more
                                                                                            consistent. That’s what I strive for is consistency and how we treat our records for
                                                                                            coding and what one person would consider a record another one may not. So that’s a
                                                                                            struggle to try to get your arms around and have a consistent approach. [Compliance,
                                                                                            Chicago]
                                                                                            The third bullet point in predictive coding technology, policies to align with the
                                                                                            organization’s – sounds great, but it’s all dependent on if you have a buttoned-up
                                                                                            policy. I don’t think I’m alone in this, a lot of organizations struggle with an effective
                                                                                            data retention policy. […] So having the ability to adjust the policies within the email, I
                                                                                            do have some experience with Microsoft’s retention, they are going in the right
                                                                                            direction. [Compliance, NY]




Market Research       http://marketresearch                                                                                                        Microsoft Confidential                 53
                                  Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 55 of



Info Governance & Intelligent Compliance
                                                                        75




                                                                                      This is probably [what keeps me up at night]. […] What you mentioned, the proliferation of
                                                                                      data. You have all your controls in that environment and then oh, can you get that report for
  • Predictive                                                                        me kind of thing. [Compliance, NY]
                                                                                      Yes. I think we’ve all seen that exponential growth in storage. It just keeps going and going.
                                                                                      Unfortunately, the benefit of cloud is a great deal of storage for low cost has actually made a
                                                                                      problem. [Compliance, NY]
                                                                                      I handle all the litigation and I always start out with a list of relevant issues and people and it
                                                                                      always expands, they told some friends, so the circle grows. But you never know if you’ve got
                                                                                      everybody and everything and you usually don’t. You find out later you missed something.
                                                                                      The idea that you would have better control over that if this were to work is interesting to me.
                                                                                      I’d be interested to see if it could work. [Compliance, Chicago]
                                                                                      That’s an important point for me, as well, that training or that guidance or however that
                                                                                      comes about so people aren’t paralyzed by I don't know so therefore they just avoid it
Intelligent                                                                           altogether. [Compliance, Chicago]
                                                                                      Predictive and intelligent? I don't know what intelligent compliance is and predictive coding
                                                                                      technology. I don't know, that just seemed like it was aspirational. [Compliance, NY]




                                                                                                       • Relevant given proliferation of data; desire is to increase control
                                                                                                         over data and confidence that IT has the whole picture.

                                                                                                       • Ease of use for IWs is critical and needs to be messaged, as the
                                                                                                         system relies on them coding documents.

                                                                                                       • Mentions of “predictive” and “intelligent” are directionally
                                                                                                         interesting given desire to be more nuanced, but the lack of
                                                                                                         context and understanding make it difficult for TDMs to
                                                                                                         understand and surface benefits.


Market Research   http://marketresearch                                                                                                       Microsoft Confidential                 54
                                                 Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 56 of



Transparency – Keywords
                                                                                       75




                                                                                                                         Note: Larger size font indicates greater frequency of mention

                                                                                                   TRANSPARENCY (BOTH COMPLIANCE & SECURITY)

                                                                        Breach                                          No back door
                                                                                                                        Notifications
                                                                        Data center                                     Patching
    One of the challenges that I have is not having visibility into     Physical access                                 Data location
    their logs. So most of these cloud providers are multitenant        Unnecessary DBAs                                Power redundancy
    operations which basically means your operations sit next to        Rogue employee                                  Downtime
    the next guy, to the next guy, to the next guy, so I can’t see      Access                                          Providers
                                                                        3rd-party controls                              Encryption
    what goes on in that environment, they are not providing                                                            Replications
                                                                        Account lockouts
    the evidence, if you will, to do that. So I can’t feed it into my   Replace PSTs                                    Encryption keys
    monitoring systems, which means that I truly have to rely on        Alerts                                          Risk
    their monitoring capabilities. Some of them are better than         Subpoenas                                       Failover
    others. So transparency is more into the operations and             Assurances                                      RTO
    protection. [Compliance, NY]                                        White-glove service                             Fear
                                                                        Newspapers                                      Service outage
    Out of all of these I would say transparency is the one that        No second layer                                 Incidences
    goes most to the headlines. [Compliance, Chicago]                   Ownership                                       Three nines
                                                                        Circumstances                                   Leap of faith
    What I would say is that ultimately the transparency in             Proof                                           Trust
    making sure I know where my data is, making sure that it’s          Clean                                           Maintenance
    not going to be taken by somebody else, that’s the absolute         Reporting                                       Update
    baseline that I have to clear before I can move to any sort of      Cloud                                           Metrics
    cloud. Each of these other things are really nice-to-haves          Safe harbor                                     Vulnerabilities
    and build on it but I need to know where my data is, who            Compliance                                      Monitoring
    has access to it? [Compliance, Chicago]                             Trust                                           3rd-party
                                                                        Containerizing iDevices                         Multi-tenancy environment
                                                                        Violations
                                                                        Controls
                                                                        Multi-tenant environment
                                                                        Customers




Market Research          http://marketresearch                                                                                                         Microsoft Confidential            55
                                  Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 57 of



Transparency
                                                                        75




                                                                                                               1   Fundamental requirement. Respondents asked for this organically,
                                                                                                                   but need to know at the country level.
                                                                                                               2   Significant desire to limit unwarranted access by Microsoft. Rules,
                                                                                                         1         transparency, alerts, reports, logs and information all help to build
                                                                                                                   confidence.
                                                                                                               3   Some appreciated the uptime promise, but others expected higher
                                                                                                                   requirements (five nines).
                                                                                           2                   4   Intriguing, but the lack of details was disappointing and diminished
                                                                                                                   the value of promise.
                                  2
                                                                                                               5   Secure infrastructure elements are baseline: they are necessary to
                                                                                                                   establish credibility as a vendor, not differentiation.



     2




     2




                                                                                                               • ITDMs focus on data security and ensuring that Microsoft has
                                                                                                                 only the bare minimum and absolutely necessary access to their
5                                                                                                                data. With regards to the latter, increased information and
                                                                                                                 transparency is desired.
                                                                                                               • A third-party audit, by a well known entity, to validate security
                                                                                                                 and transparency elements are being met is valuable and
                                      99.9%        financially-backed guarantee.     4                           preferred.
                                       3



Market Research   http://marketresearch                       See following 4 slides for detailed reactions.                                       Microsoft Confidential               56
                                  Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 58 of



Transparency (Cont.)
                                                                        75




                                                                                                1   Fundamental requirement. Respondents asked for this organically,
                                                                                                    but need to know at the country level.

                                                                                       1




                                                                                                          Internationally that’s a big problem. Pick your poison, who
                                                                                                          do you want to not comply with, basically, because
                                                                                                          sometimes you can’t, right? Especially global
                                                                                                          organizations, we’d like to run one, say, Office 365, right?
                                                                                                          But because the privacy laws in the UK say you can only
                                                                                                          do this and the privacy laws in Germany say that, and
                                                                                                          Hong Kong says something else it’s like okay, what do we
                                                                                                          do now? The privacy laws. I see them more like job
                                                                                                          retention controls kind of because people don’t want to
                                                                                                          move the jobs out of the country so they use the privacy
                                                                                                          laws to keep the data processing in the various countries
                                                                                                          which makes it very expensive for global companies to run
                                                                                                          their IT shops. [Compliance, NY]
                                                                                                          It was really interesting because depending on the day of
                                                                                                          week I care and in general I’d like to know the geographic
                                                                                                          reach but I’m less concerned about point in time.
                                                                                                          [Compliance, NY]
                                                                                                          If it’s domestic I’m generally okay. If they’re international,
                                                                                                          especially in Europe, that’s a whole different world. […]
                                                                                                          Granular. I want to know where it is in the data center.
                                                                                                          [Compliance, NY]




                                    99.9%          financially-backed guarantee.



Market Research   http://marketresearch                                                                                               Microsoft Confidential               57
                                  Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 59 of



Transparency (Cont.)
                                                                        75




                                                                                                    Fundamental requirement. Respondents asked for this organically,
                                                                                                    but need to know at the country level.
                                                                                                2   Significant desire to limit unwarranted access by Microsoft. Rules,
                                                                                                    transparency, alerts, reports, logs and information all help to build
                                                                                                    confidence.



                                                                                   2

                                                                                                           To be honest, again, there’s been some positive signs
                                  2
                                                                                                           within these companies but you have to kind of build my
                                                                                                           trust again after what’s happened with respect to request
                                                                                                           for customer data without us knowing. That’s going to
                                                                                                           take some time. [Compliance, NY]

     2                                                                                                     We tell you who has access to your data and under what
                                                                                                           circumstances. Yes, absolutely should. You get into issues
                                                                                                           with law enforcement. [Compliance, NY]
                                                                                                           Lockbox. That’s the next best thing to me owning the keys.
                                                                                                           This was described to me when Microsoft came onsite and
     2                                                                                                     it’s pretty cool. [...] It’s limited access so it’s just in time, like
                                                                                                           they said, so an admin that needs to access my data
                                                                                                           cannot unless I say he can and only for the time that I
                                                                                                           said he can. That was really cool. [Compliance, Chicago]
                                                                                                           The Lockbox concept kind of stood out. I liked it. I would
                                                                                                           like to see how it would be implemented but conceptually
                                                                                                           it helps to address that concern of Microsoft needing to
                                                                                                           perform maintenance and yet the customer needing to
                                                                                                           have complete control over the disposition of the data.
                                                                                                           [Compliance, NY]




                                      99.9%        financially-backed guarantee.



Market Research   http://marketresearch                                                                                                  Microsoft Confidential                     58
                                  Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 60 of



Transparency (Cont.)
                                                                        75
                                                                                                           Yes, three 9s is a lot of downtime, that’s not very good.
                                                                                                           When is that downtime? I’d want to know are you going to
                                                                                                           notify me, is it going to be in the middle of the night? […]
                                                                                                           How does that work? [Compliance, Chicago]
                                                                                                           Except three
                                                                                                    Fundamental         9s. I’d likeRespondents
                                                                                                                   requirement.      five. [Compliance,
                                                                                                                                                   askedChicago]
                                                                                                                                                          for this organically,
                                                                                                    but need to know at the country level.
                                                                                                           I’d be happy even with four. [Compliance, Chicago]
                                                                                                    Significant desire to limit unwarranted access by Microsoft. Rules,
                                                                                                    transparency, alerts, reports, logs and information all help to build
                                                                                                    confidence.
                                                                                                3   Some appreciated the uptime promise, but others expected higher
                                                                                                    requirements (five nines).
                                                                                                4   Intriguing, but the lack of details was disappointing and diminished
                                                                                                    the value of promise.
                                                                                                5   Secure infrastructure elements are baseline: they are necessary to
                                                                                                    establish credibility as a vendor, not differentiation.




                                                                                                      I’d also like to know what a financially backed guarantee is. That
                                                                                                      seems like a concept that’s way out there. [Compliance, Chicago]
                                                                                                      Secure infrastructure kind of thing. That’s kind of a cost of doing
                                                                                                      business. That’s pretty basic. If they’re not doing this there’s a
                                                                                                      problem. [Compliance, NY]
                                                                                                      The bottom half I thought was table stakes. […] If you have to
                                                                                                      separate yourself out from Google and other companies with that
                                                                                                      then you’re in the wrong business. [Compliance, NY]
                                                                                                      I starred the physical security only because I didn’t realize you had all
                                                                                                      those things in place. […] It’s not the thing with which you make a
                                                                                                      final determination but it is kind of that base level of you have to
5                                                                                                     have it. [Compliance, Chicago]




                                    99.9%          financially-backed guarantee.   4
                                     3



Market Research   http://marketresearch                                                                                                Microsoft Confidential                 59
                                  Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 61 of



Transparency (Cont.)
                                                                        75



                                                                                                      I really like the eliminate unnecessary access. Microsoft
                                                                                                      engineers do not have standing access to your data. That does
                                                                                                      hopefully add a mitigated control against a rogue employee.
                                                                                                      [Compliance, NY]
                                                                                                      To me, what comes out of this, this is great, this is good stuff,
                                                                                                      prove it to me. [Compliance, NY]
                                                                                                      That’s exactly right. Conceptually it sounds great but in practice
                                                                                                      how is it done? [Compliance, NY]
                                                                                                      This goes back to the first bullet, I think, transparent operation.
                                                                                                      Show me how you do it. [Compliance, NY]
                                                                                                      Prove to me that there’s no backdoor. Prove to me there’s no
                                                                                                      second layer to this. [Compliance, NY]
                                                                                                      That is one thing I would have added to this from a
                                                                                                      transparency perspective. Tell me when you’ve been subpoenaed
                                                                                                      for my data, even if you’re not going to give it up. No matter
                                                                                                      what. Under the Patriot Act who knows what they have to do,
                                                                                                      just let me know. [Compliance, NY]
                                                                                                      Depends a little bit by industry. I would say transparency. […]
                                                                                                      Transparency for me would be one. The information
                                                                                                      governance. [...] The first bullet point is we share what we do,
                                                                                                      we’re not afraid to show off. A lot of cloud providers,
                                                                                                      unfortunately, in the beginning were very afraid to open up.
                                                                                                      [Compliance, NY]




                                                                                                • ITDMs focus on data security and ensuring that Microsoft has
                                                                                                  only the bare minimum and absolutely necessary access to their
                                                                                                  data. With regards to the latter, increased information and
                                                                                                  transparency is desired.
                                                                                                • A third-party audit, by a well known entity, to validate security
                                                                                                  and transparency elements are being met is valuable and
                                    99.9%          financially-backed guarantee.                  preferred.



Market Research   http://marketresearch                                                                                              Microsoft Confidential                 60
Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 62 of
                                      75
                                  Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 63 of



Security – All
                                                                        75




Market Research   http://marketresearch                                                                                Microsoft Confidential   62
                                  Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 64 of



Compliance – All
                                                                        75




Market Research   http://marketresearch                                                                                Microsoft Confidential   63
                                  Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 65 of



Security
                                                                        75




Market Research   http://marketresearch                                                                                Microsoft Confidential   64
                                  Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 66 of



Security – Identity & Access Control
                                                                        75




Market Research   http://marketresearch                                                                                Microsoft Confidential   65
                                  Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 67 of



Security – Stop External Threats
                                                                        75




Market Research   http://marketresearch                                                                                Microsoft Confidential   66
                                  Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 68 of



Security – Secure Collaboration
                                                                        75




Market Research   http://marketresearch                                                                                Microsoft Confidential   67
                                  Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 69 of



Security – Privacy
                                                                        75




Market Research   http://marketresearch                                                                                Microsoft Confidential   68
                                  Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 70 of



Compliance
                                                                        75




Market Research   http://marketresearch                                                                                Microsoft Confidential   69
                                  Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 71 of



Compliance – Archiving
                                                                        75




Market Research   http://marketresearch                                                                                Microsoft Confidential   70
                                  Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 72 of



Compliance – eDiscovery
                                                                        75




Market Research   http://marketresearch                                                                                Microsoft Confidential   71
                                  Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 73 of



Compliance – Auditing
                                                                        75




Market Research   http://marketresearch                                                                                Microsoft Confidential   72
                                  Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 74 of



Transparency
                                                                        75




Market Research   http://marketresearch                                                                                Microsoft Confidential   73
                                                                Case 0:20-cv-60416-AMC Document 97-84 Entered on FLSD Docket 07/09/2021 Page 75 of
                                                                                                      75




© 2012 Microsoft Corporation. All rights reserved. Microsoft, Windows, Windows Vista and other product names are or may be registered trademarks and/or trademarks in the U.S. and/or other countries.
The information herein is for informational purposes only and represents the current view of Microsoft Corporation as of the date of this presentation. Because Microsoft must respond to changing market conditions, it should not be interpreted to be a commitment on the
part of Microsoft, and Microsoft cannot guarantee the accuracy of any information provided after the date of this presentation. MICROSOFT MAKES NO WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, AS TO THE INFORMATION IN THIS PRESENTATION.
